Exhibit 10.5

 

AMENDED AND RESTATED

 

GOVERNANCE AGREEMENT

 

Among

 

ITC^DeltaCom, Inc.

 

and

 

the Securityholders of ITC^DeltaCom, Inc.

 

listed on the signature pages hereof

 

Dated as of July 26, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

SECTION 1.1.    Definitions

   1

ARTICLE II RESTRICTIONS ON TRANSFERS OF VOTING SECURITIES

   11

SECTION 2.1.    Restrictions on Transfers.

   11

SECTION 2.2.    Restrictions on Transfer to Competitors.

   13

SECTION 2.3.    Other Transfer Restrictions.

   13

SECTION 2.4.    Other Stockholder Tag-Along.

   14

SECTION 2.5.    Effect of Transfers

   16

SECTION 2.6.    Transfers in Violation of Agreement Void

   16

SECTION 2.7.    Certain Transfers by Parent.

   16

ARTICLE III ACQUISITIONS OF VOTING SECURITIES AND BUSINESS COMBINATIONS

   16

SECTION 3.1.    Purchases of Voting Securities

   16

SECTION 3.2.    Squeeze-Outs and Business Combinations.

   17

SECTION 3.3.    Interested Transactions.

   17

SECTION 3.4.    Subscription Right.

   18

ARTICLE IV CORPORATE GOVERNANCE

   21

SECTION 4.1.    Composition of the Board of Directors.

   21

SECTION 4.2.    Voting.

   22

SECTION 4.3.    Vacancies.

   22

SECTION 4.4.    Board Committees

   24

SECTION 4.5.    Subsidiary Boards of Directors and Committees

   25

SECTION 4.6.    Director Expenses; Indemnity and Exculpation

   25

SECTION 4.7.    No Amendment of Certificate of Incorporation or Bylaws; Board
Observers

   25

ARTICLE V REPRESENTATIVES

   27

ARTICLE VI LEGEND

   28

ARTICLE VII MISCELLANEOUS

   28

SECTION 7.1.    Notices

   28

SECTION 7.2.    Amendments; Waivers

   30

SECTION 7.3.    Further Assurances

   31

 

-i-



--------------------------------------------------------------------------------

SECTION 7.4.      Enforcement of this Agreement

   31

SECTION 7.5.      Severability

   31

SECTION 7.6.      Entire Agreement; Assignment

   31

SECTION 7.7.      Parties in Interest

   32

SECTION 7.8.      Remedies.

   32

SECTION 7.9.      Governing Law; Consent to Jurisdiction

   32

SECTION 7.10.    Recapitalization, etc.

   32

SECTION 7.11.    Public Statements

   33

SECTION 7.12.    Portfolio Company Actions

   33

SECTION 7.13.    HSR Filing Fees and Expenses

   33

SECTION 7.14.    Non-Solicitation

   33

SECTION 7.15.    Headings

   34

SECTION 7.16.    Counterparts

   34

SECTION 7.17.    Effectiveness; Termination

   34

SECTION 7.18.    Obligations Imposed By Law

   34

SECTION 7.19.    Definition of Stockholder

   34

 

-ii-



--------------------------------------------------------------------------------

GOVERNANCE AGREEMENT, amended and restated as of July 26, 2005 (this
“Agreement”), among ITC^DeltaCom, Inc., a Delaware corporation (“Parent”), each
Person listed on the signature pages hereof under the heading “WCAS
Securityholders” (each, and each Permitted Transferee of such Person that agrees
in writing to be bound by the terms and conditions of this Agreement, a “WCAS
Securityholder” and, collectively, “W”), each Person listed on the signature
pages hereof under the heading “TCP Securityholders” (each, and each Permitted
Transferee of such Person that agrees in writing to be bound by the terms and
conditions of this Agreement, a “TCP Securityholder” and, collectively, “TCP”),
and Campbell B. Lanier, III (the “Other Holder”);

 

WHEREAS, Parent, each WCAS Securityholder and the Other Holder are parties to a
Governance Agreement, dated as of October 6, 2003, as amended as of March 29,
2005 (the “Original Agreement”), which establishes terms and conditions
concerning the corporate governance of Parent and the acquisition and
disposition of securities of Parent;

 

WHEREAS, as of the date hereof, W and TCP beneficially own the shares of common
stock, shares of preferred stock, and warrants to purchase shares of common
stock and preferred stock as set forth in Annex A attached hereto; and

 

WHEREAS, the parties to the Original Agreement and TCP wish to amend and restate
the Original Agreement as hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements contained herein, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1. Definitions. As used in this Agreement, the following terms have
the following meanings:

 

“Affiliate” has the same meaning as in Rule 12b-2 promulgated under the Exchange
Act as in effect on the date hereof; provided that, for purposes of this
Agreement (i) Parent and any Subsidiary of Parent shall not be treated as an
Affiliate of any other party hereto and (ii) Affiliate shall not include any
portfolio company of any Holder or of any Affiliate of such Holder or its
Affiliates.

 

“Agreement” is defined in the preamble.

 

“Amended Ownership Percentage” means the Ownership Percentage represented by the
number of shares of Common Stock beneficially owned by W immediately following
the issuance of the Series C Warrants. For purposes of this definition, the
number of shares of Common Stock beneficially owned by W immediately following
the issuance of the Series C Warrants shall be calculated assuming the
conversion, exchange or exercise into or for shares of Common Stock of all
Voting Securities beneficially owned by W at such time.



--------------------------------------------------------------------------------

“Article IV Breach” means any material breach by Parent of any material
provision of Article IV if (i) the WCAS Representative or the TCP Representative
(if WCAS or TCP then has rights and obligations under Article IV) has provided
Parent with written notice of such breach, (ii) Parent has not cured such breach
within 30 days after receipt of such notice by such Representative and (iii) in
the event of any unresolved dispute between Parent and W or TCP, as the case may
be, regarding the existence of any such material breach (or whether Parent has
cured such breach), Parent and such Holders have submitted such dispute to
binding arbitration pursuant to the procedures described in Annex B hereto, and
the arbitration panel has rendered a decision that Parent has committed such
breach and has not cured such breach within the period provided in clause (ii)
above.

 

“Associate” has the same meaning as in Rule 12b-2 promulgated under the Exchange
Act as in effect on the date hereof.

 

“Beneficial owner” and to “beneficially own” has the same meaning as in Rule
13d-3 promulgated under the Exchange Act as in effect on the date hereof;
provided that in determining beneficial ownership for purposes of this Agreement
as of any date, (i) a Person shall be deemed to be the beneficial owner of any
Voting Securities which may be acquired by such Person upon the conversion,
exchange or exercise of any Voting Security Equivalents irrespective of whether
such Voting Security Equivalents are exercisable within 60 days and (ii) a
Person shall not be deemed to be the beneficial owner of any Voting Securities
solely because such Person is a party to this Agreement, if such Person would
not be deemed to be the beneficial owner of such Voting Securities within the
meaning of such Rule 13d-3 if such Person were not a party to this Agreement.

 

“Board of Directors” means the Board of Directors of Parent.

 

“BTI” means BTI Corp., a North Carolina corporation.

 

“Change of Control” means (i) the consummation of a Qualifying Asset Sale; (ii)
the consummation of any transaction or series of related transactions (including
any merger or consolidation) as a result of which any Person or Group of
Persons, other than W and its Affiliates, becomes the beneficial owner, directly
or indirectly, of more than 50% of the Voting Power (other than any such
transaction or series of related transactions subject to Section 2.3 or any such
transaction or series of related transactions that would violate any provision
of this Agreement); and (iii) at any time that W and its Affiliates do not
beneficially own more than 50% of the Voting Power, the first day on which a
majority of the Directors are not Continuing Directors, provided that none of W
or its Affiliates shall have engaged in any Contest that caused a majority of
the Directors not to be Continuing Directors.

 

“Closing Date” means July 26, 2005.

 

“Committee of Independent Directors” means a standing committee of the Board of
Directors composed of all of the Independent Directors; provided that the Series
A Designee which has a Disqualifying Relationship (whether or not the Series A
Designee is an “independent director” within the meaning of the rules and
regulations of any national securities exchange or Interdealer Quotation System
on which Parent’s securities may be listed or traded) shall serve

 

-2-



--------------------------------------------------------------------------------

(unless the Series A Designee declines to serve) on the Committee of Independent
Directors unless the Committee of Independent Directors (other than the Series A
Designee who has a Disqualifying Relationship) determines in its good faith
judgment, after considering advice of outside legal counsel, that the Series A
Designee’s ability to exercise independent judgment in carrying out his or her
responsibilities as a Director has been compromised in a material respect as a
result of a change in circumstances subsequent to the date hereof relating to
such Director’s Disqualifying Relationship.

 

“Common Stock” means the common stock, par value $0.01 per share, of Parent.

 

“Competitor” means any Person who is or, based on the publicly announced
intention or plan of such Person, is reasonably likely to become a competitor of
Parent or any subsidiary of Parent in the business of providing retail or
wholesale telecommunications services.

 

“Contest” means any action by a Person, whether such Person acts alone or in
concert with any other Person, (i) seeking to elect an individual to, or place a
representative on, the Board of Directors who is not a Continuing Director, (ii)
seeking to remove (other than for cause) from the Board of Directors any
individual who is a Continuing Director, or (iii) opposing the recommendation of
a majority of the Continuing Directors with respect to the nomination,
appointment or election of any individual as a Director; provided that any
action by W or its Affiliates with respect to the nomination, designation,
election or removal of any WCAS Designee, any other Director employed by W or
any of its Affiliates or any Director elected by the holders of the Series B
Preferred Stock pursuant to the Series B Certificate of Designation (including
the nomination, designation or election of any successor to any WCAS Designee or
any such Director) shall, in each case, not be deemed a “Contest.”

 

“Continuing Directors” means the Directors immediately following the Effective
Time; provided that any individual becoming a Director during any year shall be
considered to be a Continuing Director if such individual’s election,
appointment or nomination was recommended or approved by at least two-thirds of
the other Continuing Directors continuing in office following such election,
appointment or nomination present, in person or by telephone, at any meeting of
the Board of Directors, after the giving of a sufficient notice to each
Continuing Director so as to provide a reasonable opportunity for each such
Continuing Director to be present at such meeting. For purposes of this
definition, any Director elected by the holders of the Series A Preferred Stock
pursuant to the Series A Certificate of Designation and any Director elected by
the holders of the Series B Preferred Stock pursuant to the Series B Certificate
of Designation shall be deemed to be a Continuing Director.

 

“Control,” as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Determination of the Committee of Independent Directors” means, with respect to
any matter, a determination made in good faith, on the basis of such relevant
factors as the Committee of Independent Directors consider, in their judgment,
appropriate, by a vote of the majority of the members of the Committee of
Independent Directors present at a meeting of the

 

-3-



--------------------------------------------------------------------------------

Committee of Independent Directors called for such purpose, a quorum being
present, or without a meeting if all members of the Committee of Independent
Directors consent to such determination in writing. For these purposes, a
majority of all members of the Committee of Independent Directors, acting at a
meeting duly assembled, shall constitute a quorum for the making of any such
determination at such meeting. In connection with any specific determination to
be made by the Committee of Independent Directors, a Director serving on the
Committee of Independent Directors shall not be deemed to be an Independent
Director for purposes of participating in such determination of the Committee of
Independent Directors, and shall not be entitled to participate in such
determination, if, in the judgment of the Committee of Independent Directors
(other than such Director), such Director has an interest in the matter subject
to determination that would interfere with such Director’s exercise of
independent judgment in carrying out his or her responsibilities as a Director.

 

“Director” means a member of the Board of Directors.

 

“Disinterested Stockholders” mean the holders of Voting Securities and/or Voting
Security Equivalents that (i) are not (A) W or Affiliates or Associates of W or
(B) portfolio companies of W or its Affiliates, and (ii) are not officers or
employees of Parent or its Subsidiaries.

 

“Disqualifying Relationship” between a Director and Parent means any of the
following relationships: (i) such Director is, or during any of the past three
fiscal years of Parent was, employed by Parent or by any parent or subsidiary of
Parent; (ii) such Director has accepted or has a Family Member who has accepted
any payments from Parent or any parent or subsidiary of Parent in excess of
$60,000 during the current fiscal year or any of the past three fiscal years of
Parent, other than compensation for board service, payments arising solely from
investments in Parent’s securities, compensation paid to a Family Member who is
an employee of Parent or a parent or subsidiary of Parent (but not if such
person is an executive officer of Parent or any parent or subsidiary of Parent),
benefits under a tax-qualified retirement plan, or non-discretionary
compensation; (iii) such Director is a Family Member of an individual who is, or
during any of the past three fiscal years of Parent was, employed by Parent or
by any parent or subsidiary of Parent as an executive officer; (iv) such
Director is a partner in, or a controlling shareholder or an executive officer
of, any organization to which Parent made, or from which Parent received,
payments (other than those arising solely from investments in Parent’s
securities) that exceed 5% of the recipient’s consolidated gross revenues for
that year, or $200,000, whichever is more, in the current fiscal year or any of
the past three fiscal years of Parent; (v) such Director is employed as an
executive officer of another entity where any of the executive officers of
Parent serve on the compensation committee of such other entity, or if such
relationship existed during any of the past three fiscal years of Parent; or
(vi) such Director is or was a partner or employee of Parent’s outside auditor,
and worked on Parent’s audit, during any of the past three fiscal years of
Parent. For purposes of this definition, each three year “look back” period
referenced above shall instead be the period since the Effective Time, and
“subsidiary” shall include BTI and any subsidiary of BTI. For the avoidance of
doubt, ownership of any class of capital stock of Parent alone shall not
constitute a Disqualifying Relationship.

 

“Effective Time” means October 6, 2003.

 

-4-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Executive Employment Agreements” means (i) the Employment Agreement, dated as
of February 3, 2005, between Parent and Randall E. Curran, as amended from time
to time, (ii) the Employment Agreement, dated as of February 21, 2005, between
Parent and Richard E. Fish, Jr., as amended from time to time, and (iii) the
Employment Agreement, dated as of February 28, 2005, between Parent and James P.
O’Brien, as amended from time to time.

 

“Family Member” of any person means any other person who is a relative of such
first person by blood, marriage or adoption or who has the same residence as
such first person.

 

“Final TCP Board Membership Period” means the period beginning on the date of
expiration of the Initial TCP Board Membership Period and ending on the date on
which TCP shall first cease collectively to beneficially own Common Stock
representing at least 1% of the outstanding Voting Power. For purposes of this
definition, the number of shares of Common Stock beneficially owned by TCP on
any date shall be calculated assuming the conversion, exchange or exercise into
or for shares of Common Stock of all Voting Securities beneficially owned by TCP
on that date.

 

“Group” has the same meaning as in Rule 13d-3 promulgated under the Exchange Act
as in effect on the date hereof; provided that for purposes of this Agreement,
other than Section 3.1(b), a “Group” shall not include any Group the formation
of which has not been publicly announced and with respect to which there is no
publicly available information indicating that Persons are acting as part of
such Group unless W or TCP, as the case may be, knows of the existence of such
Group.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Holder” means, collectively, the WCAS Securityholders, the TCP Securityholders
and the Other Holder that are parties to this Agreement from time to time.

 

“Holder Group” means the WCAS Holder Group or the TCP Holder Group.

 

“Independent Director” means (i) if Parent has securities listed or traded on
any national securities exchange or Interdealer Quotation System, a Director of
Parent that (A) is not an Affiliate or Associate of W, (B) is not an officer or
employee of Parent or its Subsidiaries and (C) is otherwise an “independent
director” within the meaning of the rules or regulations of such national
securities exchange or Interdealer Quotation System and (ii) if Parent does not
have securities so listed or traded, a Director of Parent that (A) is not an
Affiliate or Associate of W, (B) is not an officer or employee of Parent or its
Subsidiaries and (C) does not have any relationship with Parent which, in the
opinion of the Board of Directors and a Determination of the Committee of
Independent Directors at the time of the nomination, appointment or election of
such Director, would interfere with such Director’s exercise of independent
judgment in carrying out his or her responsibilities as a Director. Persons who
have a Disqualifying Relationship with Parent shall not qualify as Independent
Directors.

 

-5-



--------------------------------------------------------------------------------

“Initial Other Holder Position” means, with respect to the Other Holder, the
number of shares of Common Stock beneficially owned by the Other Holder
immediately following the Effective Time. For purposes of this definition, the
number of shares of Common Stock beneficially owned by the Other Holder
immediately following the Effective Time shall be calculated assuming the
conversion, exchange or exercise into or for shares of Common Stock of all
Voting Securities beneficially owned by the Other Holder at such time.

 

“Initial Ownership Percentage” means the Ownership Percentage represented by the
number of shares of Common Stock beneficially owned by W immediately following
the Effective Time. For purposes of this definition, the number of shares of
Common Stock beneficially owned by W immediately following the Effective Time
shall be calculated assuming the conversion, exchange or exercise into or for
shares of Common Stock of all Voting Securities beneficially owned by W at such
time.

 

“Initial TCP Board Membership Period” means the period beginning on the date
hereof and ending on the date on which the TCP Fund Holders shall first cease
collectively to beneficially own at least 4,000,000 shares of Common Stock
(which number shall be proportionately adjusted in connection with any stock
split, stock dividend, reverse stock split or other combination,
reclassification or other similar event affecting the Common Stock). For
purposes of this definition, the number of shares of Common Stock beneficially
owned by the TCP Fund Holders on any date shall be calculated assuming the
conversion, exchange or exercise into or for shares of Common Stock of all
Voting Securities beneficially owned by the TCP Fund Holders on that date.

 

“Initial TCP Position” means the number of shares of Common Stock beneficially
owned by TCP immediately after the Closing Date. For purposes of this
definition, the number of shares of Common Stock beneficially owned by TCP
immediately following the Closing Date shall be calculated assuming the
conversion, exchange or exercise into or for shares of Common Stock of all
Voting Securities beneficially owned by TCP immediately following the Closing
Date.

 

“Initial W Position” means the sum of (i) the number of shares of Common Stock
beneficially owned by W and its Affiliates immediately prior to the closing
pursuant to Section 8.09 of the Merger Agreement, (ii) the number of shares of
Common Stock issued to W at the closing pursuant to Section 8.09 of the Merger
Agreement, (iii) the number of shares of Common Stock received by W and its
Affiliates as Merger Consideration (as defined in the Merger Agreement), (iv)
the number of shares of Common Stock into which the shares of Series B Preferred
Stock beneficially owned by W and its Affiliates immediately following the
Effective Time are convertible immediately following the Effective Time, and (v)
the number of shares of Common Stock into which any shares of Series B Preferred
Stock purchased by W and its Affiliates pursuant to Section 8.21 of the Merger
Agreement are convertible after the Effective Time.

 

“Interdealer Quotation System” means any of (i) the NASDAQ National Market or
(ii) the NASDAQ SmallCap Market, unless NASDAQ shall be registered as a national
securities exchange after the date hereof.

 

-6-



--------------------------------------------------------------------------------

“Merger Agreement” means the Agreement and Plan of Merger, dated as of July 2,
2003, as amended from time to time, among Parent, 8DBCI Corp., W and BTI.

 

“NASDAQ” means The NASDAQ Stock Market, Inc.

 

“Notes” means the Senior Secured Notes due 2009 issued pursuant to the
Securities Purchase Agreement, dated as of July 26, 2005, among Parent,
Interstate FiberNet, Inc., the Subsidiary Guarantors named therein, the
Purchasers named therein, Tennenbaum Capital Partners, LLC, as Agent, and TCP
Agency Services, LLC, as Collateral Agent.

 

“Other Holder” means Campbell R. Lanier, III solely in such Holder’s capacity as
a holder of Voting Securities and/or Voting Security Equivalents and not in such
Holder’s capacity as the Series A Designee or other Director of Parent or any
Subsidiary of Parent, provided, that, for the avoidance of doubt, such Holder
shall not be required to take any action that would violate such Director’s
fiduciary duty.

 

“Ownership Percentage” means, with respect to the number of shares of Common
Stock (other than, with respect to W, except for purposes of Section 3.4,
Post-Closing Shares) beneficially owned by any Person on any date (the
“Designated Securities”), the percentage of all shares of Common Stock (other
than, with respect to W, except for purposes of Section 3.4, Post-Closing
Shares) outstanding on such date that is represented by the Designated
Securities. For purposes of this definition, the number of shares of Common
Stock beneficially owned by any Person or outstanding on any date shall be
calculated assuming the conversion, exchange or exercise into or for shares of
Common Stock of all Voting Securities beneficially owned by such Person on such
date or outstanding on such date, as the case may be.

 

“Parent Benefit Plan” means any stock option, restricted stock, stock incentive,
deferred compensation, profit sharing, defined benefit or other benefit plan of
Parent or any of its Subsidiaries, including, without limitation, the
ITC^DeltaCom, Inc. Amended and Restated Stock Incentive Plan and the
ITC^DeltaCom, Inc. Executive Stock Incentive Plan.

 

“Permitted Transferee” means:

 

(i) with respect to any WCAS Securityholder and any Permitted Transferee of a
WCAS Securityholder, (A) any other WCAS Securityholder, (B) any direct or
indirect wholly-owned subsidiary of any WCAS Securityholder, (C) in connection
with a Transfer by a WCAS Securityholder to its partners, members or
shareholders for no consideration pro rata based on their respective percentage
interests in the applicable WCAS Securityholder, which Transfer is effected in
accordance with the terms of the partnership agreement or other organizational
document of such WCAS Securityholder, such partners, members or shareholders in
such WCAS Securityholder (a “W Distribution In Kind”), (D) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any WCAS
Securityholder or Permitted Transferee of a WCAS Securityholder and (E) a trust,
corporation, partnership or other entity substantially all of the economic
interests of which are held by or for the benefit of any WCAS Securityholder,
Permitted Transferee of a WCAS Securityholder, their spouses or their children
(whether by birth or adoption);

 

-7-



--------------------------------------------------------------------------------

(ii) with respect to any TCP Securityholder and any Permitted Transferee of a
TCP Securityholder, (A) any other TCP Securityholder, (B) any direct or indirect
wholly-owned subsidiary of any TCP Securityholder, (C) in connection with a
Transfer by a TCP Securityholder to its partners, members or shareholders for no
consideration pro rata based on their respective percentage interests in the
applicable TCP Securityholder, which Transfer is effected in accordance with the
terms of the partnership agreement or other organizational document of such TCP
Securityholder, such partners, members or shareholders in such TCP
Securityholder (a “TCP Distribution In Kind”), (D) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any TCP
Securityholder or Permitted Transferee of a TCP Securityholder and (E) a trust,
corporation, partnership or other entity substantially all of the economic
interests of which are held by or for the benefit of any TCP Securityholder,
Permitted Transferee of a TCP Securityholder, their spouses or their children
(whether by birth or adoption); and

 

(iii) with respect to the Other Holder and any Permitted Transferee of the Other
Holder, (A) any direct or indirect wholly-owned subsidiary of the Other Holder,
(B) in connection with a Transfer by the Other Holder to its partners, members
or shareholders for no consideration pro rata based on their respective
percentage interests in the Other Holder, which Transfer is effected in
accordance with the terms of the partnership agreement or other organizational
document of the Other Holder, such partners, members or shareholders in the
Other Holder (an “Other Holder Distribution In Kind”), (C) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of the Other
Holder or Permitted Transferee of the Other Holder and (D) a trust, corporation,
partnership or other entity substantially all of the economic interests of which
are held by or for the benefit of the Other Holder, Permitted Transferee of the
Other Holder, their spouses or their children (whether by birth or adoption).

 

“Person” means any individual, corporation, partnership, limited liability
company, limited partnership, joint venture, association, joint-stock company,
trust, unincorporated organization or government body.

 

“Post-Closing Shares” means Voting Securities acquired by W after October 6,
2003 pursuant to Article 10 or Section 8.21 of the Merger Agreement.

 

“Primary Voting Power” means, as of any date, the aggregate number of votes that
may be cast on such date by the holders of Voting Securities generally (other
than in connection with the election of Directors). In determining the Primary
Voting Power of a particular Person that beneficially owns Voting Securities, as
of any date, the Primary Voting Power represented by such Voting Securities
shall exclude any votes that may be cast upon the acquisition by such Person of
Voting Securities upon the conversion, exchange or exercise of any Voting
Security Equivalents beneficially owned by such Person on such date.

 

“Qualifying Asset Sale” means the sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the property and assets of Parent and its Subsidiaries, taken as a whole,
including goodwill and corporate franchises, to any Person or Group of Persons
(other than any Subsidiary of Parent); provided that in no event shall any such
sale be deemed to be a Qualifying Asset Sale unless the property and assets
involved produced more than two-thirds of Parent’s consolidated annual revenues
in

 

-8-



--------------------------------------------------------------------------------

at least two of the prior three fiscal years or more than two-thirds of Parent’s
consolidated annual earnings before interest, taxes, depreciation and
amortization in at least two of the prior three fiscal years.

 

“Rule 13e-3 Transaction” means a Rule 13e-3 transaction as defined in Rule 13e-3
promulgated under the Exchange Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series A Certificate of Designation” means the certificate of designation of
the Series A Preferred Stock as amended from time to time.

 

“Series A Designee” means Campbell B. Lanier, III and any Director thereafter
appointed to the Board of Directors or elected by the holders of the Series A
Preferred Stock, voting as a separate class, pursuant to the Series A
Certificate of Designation.

 

“Series A Preferred Stock” means the 8% Series A Convertible Redeemable
Preferred Stock, par value $0.01 per share, of Parent.

 

“Series A Warrant Agreement” means the Warrant Agreement dated as of October 29,
2002, as amended from time to time, between Parent and Mellon Investor Services
LLC, as Warrant Agent.

 

“Series A Warrants” means the warrants to purchase Common Stock issued by Parent
pursuant to the Series A Warrant Agreement.

 

“Series B Certificate of Designation” means the certificate of designation of
the Series B Preferred Stock as amended from time to time.

 

“Series B Designee” means the Director or Directors who are appointed to the
Board of Directors as of the Effective Time as the Series B Designees and any
Director thereafter appointed to the Board of Directors or elected by the
holders of the Series B Preferred Stock, voting as a separate class, pursuant to
the Series B Certificate of Designation.

 

“Series B Preferred Stock” means the 8% Series B Convertible Redeemable
Preferred Stock, par value $0.01 per share, of Parent.

 

“Series B Warrant Agreement” means the Warrant Agreement, dated as of October 6,
2003, as amended from time to time, between Parent and Mellon Investor Services
LLC, as Warrant Agent.

 

“Series C Certificate of Designation” means the certificate of designation of
the Series C Preferred Stock as amended from time to time.

 

“Series C Preferred Stock” means the 8% Series C Convertible Redeemable
Preferred Stock, par value $0.01 per share, of Parent.

 

-9-



--------------------------------------------------------------------------------

“Series C Warrants” means the warrants to purchase Common Stock issued pursuant
to the Warrant Agreement, dated as of March 29, 2005, as amended from time to
time, between Parent and Mellon Investor Services LLC, as Warrant Agent.

 

“Subsidiary” has the same meaning as in Rule 12b-2 promulgated under the
Exchange Act as in effect on the date hereof.

 

“TCP Designees” means any Director designated for nomination for election to the
Board of Directors by the TCP Fund Holders pursuant to this Agreement.

 

“TCP Fund Holders” means, collectively, Special Value Absolute Return Fund, LLC,
Special Value Bond Fund II, LLC and their Permitted Transferees.

 

“TCP Holder Group” means, collectively, the TCP Securityholders that are parties
to this Agreement on the date of an Offer.

 

“TCP Warrant Agreement” means the Warrant Agreement, dated as of July 26, 2005,
as amended from time to time, between Parent and Mellon Investor Services LLC,
as Warrant Agent.

 

“TCP Warrants” means the warrants to purchase Series C Preferred Stock and
Common Stock issued by Parent pursuant to the TCP Warrant Agreement and any
warrants to purchase Series C Preferred Stock and Common Stock issued by Parent
in exchange, replacement or substitution therefor.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, distribute,
pledge, encumber, hypothecate, or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, distribution,
pledge, encumbrance, hypothecation or similar disposition of, whether by
operation of law or otherwise, any Voting Securities or Voting Security
Equivalents or any interest in any Voting Securities or Voting Security
Equivalents; provided that any liquidation, dissolution or other termination of
a holder of Voting Securities or Voting Security Equivalents, shall not be
deemed a “Transfer” of any Voting Securities or Voting Security Equivalents or
any interest in any Voting Securities or Voting Security Equivalents owned by
such holder.

 

“Voting Power” means, as of any date, the aggregate number of votes that may be
cast on such date by the holders of Voting Securities generally (other than in
connection with the election of Directors). In determining the Voting Power of a
particular Person that beneficially owns Voting Securities, as of any date, the
Voting Power represented by such Voting Securities shall include, without
limitation, any votes that may be cast upon the acquisition by such Person of
Voting Securities upon the conversion, exchange or exercise of any Voting
Security Equivalents beneficially owned by such Person on such date,
irrespective of whether such Voting Security Equivalents are convertible,
exchangeable or exercisable into or for Voting Securities as of such date.

 

-10-



--------------------------------------------------------------------------------

“Voting Securities” means securities of Parent the holders of which are
generally entitled to vote for members of the Board of Directors and any
securities issued in respect thereof, or in substitution therefor, in connection
with any stock split, dividend or combination, or any reclassification,
recapitalization, merger, consolidation, exchange or similar reorganization. For
purposes of this definition, each share of Common Stock, each share of Series A
Preferred Stock, each share of Series B Preferred Stock and each share of Series
C Preferred Stock shall at all times be considered Voting Securities.

 

“Voting Security Equivalents” means any warrants, options, rights or securities
convertible into, or exchangeable or exercisable for, Voting Securities.

 

“Warrant Exercise Event” means any event specified in clause (ii) or (iii) of
the definition of “Initial Exercise Date” in the TCP Warrant Agreement as in
effect on the date hereof.

 

“WCAS CP III” means WCAS Capital Partners III, L.P.

 

“WCAS Designee” means any Director designated for nomination for election to the
Board of Directors by W or its Affiliates (including, without limitation, WCAS
VIII or WCAS CP III) pursuant to this Agreement.

 

“WCAS Holder Group” means, collectively, the WCAS Securityholders that are
parties to this Agreement on the date of an Offer.

 

“WCAS VIII” means Welsh, Carson, Anderson & Stowe VIII, L.P.

 

“WCAS Warrant Agreements” means (i) the Series B Warrant Agreement and (ii) the
Warrant Agreement, dated as of March 29, 2005, as amended from time to time,
between Parent and Mellon Investor Services LLC, as Warrant Agent.

 

“WCAS Warrants” means the warrants to purchase Common Stock issued by Parent
pursuant to one or both of the WCAS Warrant Agreements and any warrants to
purchase Common Stock issued by Parent in exchange, replacement or substitution
therefor.

 

ARTICLE II

 

RESTRICTIONS ON TRANSFERS OF VOTING SECURITIES

 

SECTION 2.1. Restrictions on Transfers.

 

(a) W agrees and covenants that for two years following the date of the
Effective Time (the “Transfer Restriction Period”), W shall not Transfer any
Voting Securities or Voting Security Equivalents, except that during the
Transfer Restriction Period W may, subject to Sections 2.2 and 2.3, Transfer
Voting Securities and Voting Security Equivalents representing up to 10% of the
Initial W Position pursuant to (i) sales made in compliance with Rule 144 under
the Securities Act, (ii) any privately negotiated transaction or transactions
made in compliance with the Securities Act or (iii) a public offering in
accordance with the registration rights

 

-11-



--------------------------------------------------------------------------------

provided for in the registration rights agreement, dated as of October 6, 2003,
as amended from time to time, between Parent and the other parties thereto (the
“WCAS Registration Rights Agreement”); provided that the foregoing restrictions
on Transfer shall not be applicable to any of the following Transfers (which
shall not be counted in calculating such 10% limitation): (i) any Transfer of
Voting Securities pursuant to W’s “piggy-back” registration rights pursuant to
the WCAS Registration Rights Agreement; (ii) any Transfer between W and its
Permitted Transferees (or among W’s Permitted Transferees, provided that any
such Permitted Transferee shall be subject to the terms and conditions of this
Agreement as if such Permitted Transferee were a party hereto) in accordance
with the terms of this Agreement (except that W shall not make any W
Distributions In Kind during the Transfer Restriction Period); (iii) any
Transfer pursuant to a merger or consolidation in which Parent is a constituent
corporation; (iv) any Transfer pursuant to a bona fide tender offer or exchange
offer; (v) any Transfer pursuant to a business combination or other sale of or
involving Parent; (vi) any Transfer by W made solely to satisfy any of its
indemnification obligations under Article 10 of the Merger Agreement; or (vii)
any Transfer of WCAS Warrants exercisable for up to 850,000 shares of Common
Stock to any Person specified in Annex C attached to the Original Agreement;
provided, further, that, in the case of clauses (iii) through (v) of this
proviso, W is in compliance with Article III.

 

(b) TCP agrees and covenants that for six months following the Closing Date (the
“TCP Transfer Restriction Period”), TCP shall not Transfer any Voting Securities
or Voting Security Equivalents, except that during the TCP Transfer Restriction
Period TCP may, subject to Sections 2.2 and 2.3, Transfer Voting Securities and
Voting Security Equivalents representing up to 10% of the Initial TCP Position
pursuant to (i) sales made in compliance with Rule 144 under the Securities Act,
(ii) any privately negotiated transaction or transactions made in compliance
with the Securities Act or (iii) a public offering in accordance with the
registration rights provided for in the registration rights agreement, dated as
of July 26, 2005, as amended from time to time, between Parent and the other
parties thereto (the “TCP Registration Rights Agreement”); provided that the
foregoing restrictions on Transfer shall not be applicable to any of the
following Transfers (which shall not be counted in calculating such 10%
limitation): (i) any Transfer of Voting Securities pursuant to TCP’s
“piggy-back” registration rights pursuant to the TCP Registration Rights
Agreement; (ii) any Transfer between TCP and its Permitted Transferees (or among
TCP’s Permitted Transferees, provided that any such Permitted Transferee shall
be subject to the terms and conditions of this Agreement as if such Permitted
Transferee were a party hereto) in accordance with the terms of this Agreement
(except that TCP shall not make any TCP Distributions In Kind during the TCP
Transfer Restriction Period); (iii) any Transfer pursuant to a merger or
consolidation in which Parent is a constituent corporation; (iv) any Transfer
pursuant to a bona fide tender offer or exchange offer; (v) any Transfer
pursuant to a business combination or other sale of or involving Parent; (vi)
any Transfer upon exercise of TCP’s rights pursuant to Section 2.4; (vii) any
Transfer following the date of a Warrant Exercise Event; or (viii) any Transfer
to purchasers of the Notes within 15 days after the Closing Date, provided that,
as a condition of such Transfer, such purchasers become parties to this
Agreement as TCP Securityholders hereunder by executing a counterpart signature
page hereto.

 

(c) The Other Holder agrees and covenants that during the Transfer Restriction
Period the Other Holder shall not Transfer any Voting Securities or Voting
Security Equivalents,

 

-12-



--------------------------------------------------------------------------------

except that during the Transfer Restriction Period the Other Holder may, subject
to Section 2.3, Transfer Voting Securities and Voting Security Equivalents
representing up to 10% of the Initial Other Holder Position pursuant to (i)
sales made in compliance with Rule 144 under the Securities Act, (ii) any
privately negotiated transaction or transactions made in compliance with the
Securities Act or (iii) a public offering in accordance with the registration
rights provided for in the registration rights agreement dated as of October 29,
2002, as amended from time to time, between Parent and the other parties thereto
(the “Series A Registration Rights Agreement”); provided that the foregoing
restrictions on Transfer shall not be applicable to any of the following
Transfers (which shall not be counted in calculating such 10% limitation): (i)
any Transfer of Voting Securities pursuant to the Other Holder’s “piggy-back”
registration rights pursuant to the Series A Registration Rights Agreement; (ii)
any Transfer between the Other Holder and its Permitted Transferees (or among
the Other Holder’s Permitted Transferees, provided that any such Permitted
Transferee shall be subject to the terms and conditions of this Agreement as if
such Permitted Transferee were a party hereto) in accordance with the terms of
this Agreement (except that the Other Holder shall not make any Other Holder
Distributions In Kind during the Transfer Restriction Period); (iii) any
Transfer pursuant to a merger or consolidation in which Parent is a constituent
corporation; (iv) any Transfer pursuant to a bona fide tender offer or exchange
offer; or (v) any Transfer pursuant to a business combination or other sale of
or involving Parent.

 

(d) For purposes of this Section 2.1, any Transfer of Voting Securities or
Voting Security Equivalents shall be treated as a Transfer of the number of
shares of Common Stock into or for which such Voting Securities or Voting
Security Equivalents are then convertible, exchangeable or exercisable.

 

SECTION 2.2. Restrictions on Transfer to Competitors. Neither W nor TCP shall
Transfer any Voting Securities or Voting Security Equivalents to any Person who
is a Competitor if W or TCP, as the case may be, has actual knowledge that such
Competitor would (when taken together with such Person’s Affiliates and
Associates and with any Group of which such Person forms a part) beneficially
own Voting Securities representing 10% or more of the outstanding Voting Power
immediately after such Transfer.

 

SECTION 2.3. Other Transfer Restrictions.

 

(a) Any Permitted Transferee of any party hereto shall be subject to the terms
and conditions of this Agreement as if such Permitted Transferee were such party
hereto. Prior to the initial acquisition of beneficial ownership of Voting
Securities by a Permitted Transferee, and as a condition thereto, each party
hereto (other than Parent) agrees (i) to cause its Permitted Transferee to agree
in writing with Parent to be bound by the terms and conditions of this Agreement
and (ii) that such party hereto shall remain directly liable for its own
performance and the performance of its Permitted Transferee of all obligations
of it and such Permitted Transferee under this Agreement. Each party hereto
agrees not to cause or permit any of its Permitted Transferees (other than any
Permitted Transferee that is a natural person, that is described in clause
(i)(D) or (ii)(D) of the definition of “Permitted Transferee” with respect to
any party or that is a trust described in clause (i)(E) or (ii)(E) of the
definition of “Permitted Transferee” with respect to any party) to cease to be
an Affiliate of such party (other than as a

 

-13-



--------------------------------------------------------------------------------

result of a liquidation, dissolution or other termination of such party or such
Permitted Transferee) so long as such Permitted Transferee beneficially owns any
Voting Securities, and if such Permitted Transferee shall cease to be an
Affiliate of such party, such Permitted Transferee shall automatically upon the
occurrence of such event cease to be a Permitted Transferee for any purpose
under this Agreement; provided that this sentence shall not apply to any
Permitted Transferee of any party that is a Permitted Transferee of such party
described in clause (i)(C) or (ii)(C) of the definition of “Permitted
Transferee” with respect to any party. Each of W (during the Transfer
Restriction Period) and TCP (during the TCP Transfer Restriction Period) agrees
not to Transfer any Voting Securities or Voting Security Equivalents to any
Affiliate other than a Permitted Transferee. Notwithstanding the foregoing
provisions of this Section 2.3, but subject to Section 2.3(b), any Permitted
Transferee of Voting Securities or Voting Security Equivalents shall not be
subject to the provisions of this Agreement to the extent that the Transfer to
such Permitted Transferee is in connection with (x) a W Distribution In Kind
unless W elects to cause such Permitted Transferee to become bound by the
provisions of this Agreement, (y) a TCP Distribution in Kind unless TCP elects
to cause such Permitted Transferee to become bound by the provisions of this
Agreement or (z) an Other Holder Distribution In Kind unless the Other Holder
elects to cause such Permitted Transferee to become bound by the provisions of
this Agreement; provided that, in each case, such Transfer is otherwise in
compliance with this Agreement.

 

(b) No transferee of Voting Securities or Voting Security Equivalents (other
than a Permitted Transferee of any party that is a Permitted Transferee
described in clause (i)(C) or (ii)(C) of the definition of “Permitted
Transferee” with respect to such party) shall have any rights or obligations
under this Agreement, except that if W or TCP has actual knowledge that such
transferee (together with its Affiliates and with any Group of which it forms a
part) would beneficially own, immediately after such Transfer, Voting Securities
representing (i) 20% or more of the outstanding Voting Power and (ii) more of
the outstanding Voting Power than the Voting Power that is represented by Voting
Securities beneficially owned by any other Person (or Group of Persons) (any
such person, a “Section 2.3 Transferee”), then such Section 2.3 Transferee shall
be required, as a condition to the effectiveness of such Transfer, to agree to
be bound by Section 2.4 and Articles III, IV and V to the same extent as W or
TCP, as the case may be. To the extent a Section 2.3 Transferee is not an
“ultimate parent entity” (as determined in accordance with the HSR Act and the
regulations promulgated thereunder), the ultimate parent entity or entities of
such Section 2.3 Transferee shall agree in writing to be directly liable for the
performance by such Section 2.3 Transferee hereunder to the same extent that a
party hereto would be liable for its Permitted Transferees hereunder.

 

SECTION 2.4. Other Stockholder Tag-Along.

 

(a) If W or one of its Affiliates shall propose to Transfer any Voting
Securities beneficially owned by W or its Affiliates (“Tag-Along Securities”) to
any Person or Group (other than a Permitted Transferee) that, to the actual
knowledge of W, would (when taken together with such Person’s or Group’s
Affiliates) beneficially own Voting Securities representing (i) 30% or more of
the outstanding Voting Power and (ii) more of the outstanding Voting Power than
the Voting Power that is represented by Voting Securities beneficially owned by
any other Person (or Group of Persons) immediately after such Transfer (a
“Tag-Along Transfer”), W shall

 

-14-



--------------------------------------------------------------------------------

give not less than 20 days prior written notice of such Tag-Along Transfer to
each other holder of record of Voting Securities and/or Voting Security
Equivalents (each, a “Tag-Along Offeree”). Such notice (the “Tag-Along Notice”)
shall set forth the material terms and material conditions of such proposed
Tag-Along Transfer, including the name of the proposed transferee, the number of
Tag-Along Securities to be Transferred, the purchase price per share proposed to
be paid therefor and the payment terms and type of Transfer to be effectuated.

 

(b) Within 10 days after delivery of the Tag-Along Notice by W to the Tag-Along
Offerees, each such Tag-Along Offeree shall, by written notice to W, have the
opportunity and right, as a condition to the effectiveness of such Tag-Along
Transfer, to Transfer to the transferee in such proposed Tag-Along Transfer (on
the same terms and conditions and at the same price per share (on a Common Stock
equivalent basis) as W and its Affiliates) up to the number of Common Shares
beneficially owned by such Tag-Along Offeree as shall equal the product of (x) a
fraction, the numerator of which is the number of Common Shares represented by
the Tag-Along Securities, measured on an as-converted, as-exercised basis, and
the denominator of which is the aggregate number of Common Shares beneficially
owned by W and its Affiliates as of the date of the Tag-Along Notice, multiplied
by (y) the number of Common Shares beneficially owned by such Tag-Along Offeree
as of the date of the Tag-Along Notice. At the conclusion of the 10-day period
following delivery of the Tag-Along Notice, each Tag-Along Offeree that has not
delivered to W written notice of its election to exercise its right pursuant to
this Section 2.4 shall be deemed to have rejected the offer to participate in
the Tag-Along Transfer. If the proposed transferee is unwilling to purchase, in
the aggregate, more than a specified number of Common Shares, then, if
necessary, the maximum number of Voting Securities and/or Voting Security
Equivalents that each holder of Voting Securities or Voting Security Equivalents
of Parent, including W or one of its Affiliates, may Transfer in accordance with
this Section 2.4 shall be reduced to the product of the maximum number of Common
Shares that the proposed transferee is willing to purchase, multiplied by a
fraction, the numerator of which is the number of Common Shares that such holder
proposes to Transfer hereunder (subject to the maximum amount for each holder
calculated pursuant to the preceding sentence) and the denominator of which is
the aggregate number of Common Shares that all of the holders of Voting
Securities and/or Voting Security Equivalents exercising rights under this
Section 2.4, including W and its Affiliates, propose to Transfer hereunder;
provided that, for purposes of this Section 2.4(b), “Common Shares” shall
include Voting Securities and/or Voting Security Equivalents convertible,
exchangeable or exercisable into or for shares of Common Stock, measured on an
as-converted, as-exercised basis. Notwithstanding anything contained in this
Section 2.4, there shall be no liability on the part of W or its Affiliates to
the Tag-Along Offerees under this Agreement if W or its Affiliates or the
proposed transferee in any Tag-Along Transfer determines, for any reason, not to
effect a Transfer that would obligate it hereunder to consummate a Tag-Along
Transfer. The determination of whether to effect a Transfer that would obligate
W or its Affiliates hereunder to consummate a Tag-Along Transfer shall be in the
sole and absolute discretion of W and its Affiliates.

 

(c) The notice, timing, disclosure and other procedural requirements applicable
to Tag-Along Transfers set forth in this Section 2.4 shall be modified to the
extent required to comply with any applicable laws.

 

-15-



--------------------------------------------------------------------------------

SECTION 2.5. Effect of Transfers. Each WCAS Securityholder, following the
Transfer Restriction Period, and each TCP Securityholder, following the TCP
Transfer Restriction Period, shall use its commercially reasonable efforts to
effect (i) any Transfers of Voting Securities and Voting Security Equivalents
that are part of a W Distribution In Kind or a TCP Distribution in Kind, as the
case may be, and (ii) any Transfers of Voting Securities or Voting Security
Equivalents in an unregistered open market sale, in the case of each of clauses
(i) and (ii), that are otherwise permitted by this Article II, in a manner that
minimizes the impact of such Transfers on the market price of the Voting
Securities.

 

SECTION 2.6. Transfers in Violation of Agreement Void. Any Transfer or attempted
Transfer of Voting Securities or Voting Security Equivalents by any Holder in
violation of any provision of this Agreement shall be void, and Parent shall not
record any such Transfer on its books or treat any purported transferee of such
Voting Securities or Voting Security Equivalents as the owner of such Voting
Securities or Voting Security Equivalents for any purpose.

 

SECTION 2.7. Certain Transfers by Parent. Parent covenants and agrees that
between the date hereof and the date on which the Series C Certificate of
Designation is first filed with the Secretary of State of the State of Delaware,
Parent shall not issue or sell, or effect a deemed issuance or sale, of Common
Stock in a transaction which, if the Series C Certificate of Designation were in
effect during such period, would constitute a Dilutive Issuance as defined in,
and for purposes of, Section 4.2(a) of the Series C Certificate of Designation,
unless Parent shall first have received the written consent to consummate such a
transaction by TCP Fund Holders holding a majority of the Voting Power
represented by the Voting Securities beneficially owned by the TCP Fund Holders.
For purposes of this Section 2.7, the Trigger Price, as defined in the Series C
Certificate of Designation, shall be deemed to be $.375 per share of Common
Stock, as such Trigger Price may be adjusted upon the occurrence of an event
specified in Section 4.2(d) of the Series C Certificate of Designation.

 

ARTICLE III

 

ACQUISITIONS OF VOTING SECURITIES AND BUSINESS COMBINATIONS

 

SECTION 3.1. Purchases of Voting Securities.

 

(a) W agrees and covenants that following the Effective Time W shall not, and
shall cause each of its Affiliates not to, acquire, offer or propose to acquire,
or agree to acquire, directly or indirectly, by purchase or otherwise,
beneficial ownership of any Voting Securities, except (i) as approved by a
Determination of the Committee of Independent Directors, (ii) upon exercise or
conversion of any Voting Securities or Voting Security Equivalents then owned by
W and its Affiliates, (iii) upon the issuance of any Voting Securities or Voting
Security Equivalents, as dividends or otherwise, in respect of securities
beneficially owned by W or its Affiliates on March 29, 2005 or in substitution
therefor, or in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or similar
reorganization, (iv) as contemplated by Section 8.21 or Article 10 of the Merger
Agreement, (v) as contemplated by Section 3.4, (vi) during the Transfer
Restriction Period, W and its Affiliates

 

-16-



--------------------------------------------------------------------------------

may acquire, in addition to any acquisitions pursuant to clauses (i) through
(v), in the open market or through privately negotiated transactions or from
Parent, beneficial ownership of Voting Securities as long as W and its
Affiliates do not, following any such acquisition, have an aggregate Ownership
Percentage in excess of the sum of the Amended Ownership Percentage, plus 5%, or
(vii) following the Transfer Restriction Period, W and its Affiliates may
acquire, in addition to any acquisitions pursuant to clauses (i) through (v), in
the open market or through privately negotiated transactions or from Parent,
beneficial ownership of Voting Securities as long as W and its Affiliates do
not, following any such acquisition, have an aggregate Ownership Percentage in
excess of the sum of the Amended Ownership Percentage, plus 15%.

 

(b) TCP agrees and covenants that it and its Affiliates shall not, directly or
indirectly, without the prior written consent of the Board of Directors, (i)
acquire, or agree to acquire, or disclose any intention to acquire or to offer
to acquire, by tender offer, exchange offer, merger or other business
combination or other purchase, Voting Securities which, together with Voting
Securities beneficially owned by TCP, would represent a majority of the Primary
Voting Power, (ii) form, join or in any way participate in a Group in connection
with any of the foregoing or (iii) advise, assist or encourage any other Person
in connection with any of the foregoing.

 

SECTION 3.2. Squeeze-Outs and Business Combinations.

 

(a) W agrees and covenants that it and its Affiliates shall not, directly or
indirectly, propose or effect any purchase or other acquisition of Voting
Securities or Voting Security Equivalents that they do not beneficially own as
of the Effective Time by tender offer, exchange offer, merger or other business
combination or other purchase of Voting Securities or Voting Security
Equivalents that would result in a Rule 13e-3 Transaction (other than as
permitted pursuant to Section 3.1 unless such purchases or acquisitions pursuant
to Section 3.1 would result in a Rule 13e-3 Transaction) (each, a “Squeeze-Out
Transaction”) unless (i) such Squeeze-Out Transaction is approved by a
Determination of the Committee of Independent Directors and (ii) for three years
after the Effective Time, such Squeeze-Out Transaction is also conditioned upon
obtaining the approval of a majority of the Disinterested Stockholders and such
condition is satisfied.

 

(b) W agrees and covenants that it and its Affiliates shall not, directly or
indirectly, propose or effect any merger or other business combination between
Parent and any Affiliate of W unless (i) such merger or other business
combination is approved by a Determination of the Committee of Independent
Directors and (ii) for three years after the Effective Time, such merger or
other business combination is also conditioned upon obtaining the approval of a
majority of the Disinterested Stockholders and such condition is satisfied.

 

SECTION 3.3. Interested Transactions.

 

(a) Parent and W hereby agree and covenant that any issuance of shares of
capital stock of Parent or any of its Subsidiaries (other than issuances
contemplated by the terms of the Merger Agreement or required under the terms of
the Voting Securities or the Voting Security Equivalents owned by W or its
Affiliates) or sales of assets by Parent or any of the Subsidiaries of Parent to
W or any Affiliate of W shall require a Determination of the Committee of

 

-17-



--------------------------------------------------------------------------------

Independent Directors to approve such issuance or sale. In addition, any
enforcement or modification, amendment or waiver of any provision of this
Agreement, the Merger Agreement, the Series B Warrant Agreement or the WCAS
Registration Rights Agreement (collectively, the “WCAS Transaction Documents”)
by Parent shall require a Determination of the Committee of Independent
Directors to approve such enforcement or modification, amendment or waiver.

 

(b) Any other transactions between Parent or any of its Subsidiaries and W or
any of its Affiliates not referred to in Section 3.3(a), including, without
limitation, loans or payments of fees (but excluding (i) transactions referred
to in Sections 3.2(a) and 3.2(b), which shall be governed by Section 3.2(a) or
3.2(b), as the case may be, and (ii) any other transactions contemplated by the
terms of the WCAS Transaction Documents or the certificate of incorporation or
the bylaws of Parent or required under the terms of Voting Securities or Voting
Security Equivalents owned by W or its Affiliates) shall require the approval of
the audit committee of the Board of Directors; provided that this Section 3.3(b)
shall not apply to any transaction involving Common Stock beneficially owned by
W or its Affiliates to the extent that W and its Affiliates, as applicable, are
treated in the same manner in connection with such transaction as all other
holders of Common Stock, and W and its Affiliates have no interest in the
transaction apart from their interest as holders of Common Stock or their
interest in the Common Stock underlying any Voting Securities beneficially owned
by W or its Affiliates.

 

(c) Any condition or requirement for the approval of a majority of the
Disinterested Stockholders, Determination of the Committee of Independent
Directors or approval of the audit committee as provided in this Agreement shall
be in addition to any other vote or approval required by applicable law or
otherwise.

 

SECTION 3.4. Subscription Right.

 

(a) Subject to the terms and conditions of this Section 3.4, each Holder Group
shall have the right to purchase such Holder Group’s Pro Rata Share of all
Offered Securities which Parent may propose to issue and sell from time to time
after the date of this Agreement. For purposes of this Section 3.4, “Offered
Securities” means all Voting Securities and Voting Security Equivalents other
than “Excluded Securities,” as defined in Section 3.4(g). The “Pro Rata Share”
of each Holder Group with respect to any proposed issuance or sale of Offered
Securities shall be equal to the Ownership Percentage (rounded down to the
nearest one-tenth of a percent) of such Holder Group as of the date of the
related Offer. No Holder Group shall have the right provided for in this Section
3.4 with respect to any proposed issuance or sale of Offered Securities unless
the Ownership Percentage of such Holder Group on the date of the related Offer
is at least 2%.

 

(b) Before it may issue or sell any Offered Securities, Parent shall deliver to
the WCAS Representative, on behalf of the WCAS Holder Group, and the TCP
Representative, on behalf of the TCP Holder Group, written notice of the
proposed issuance or sale of such Offered Securities (the “Offer”). The Offer
shall set forth (i) the name and material terms of the Offered Securities, (ii)
the number and amount of the Offered Securities, (iii) the proposed price at
which the Offered Securities will be issued or sold (the “Sale Price”), the
payment terms (including the form of consideration payable for the Offered
Securities (the “Sale Consideration”)) and the other material terms and
conditions of the proposed issuance or sale of the Offered Securities,

 

-18-



--------------------------------------------------------------------------------

(iv) if then known to the Company, the Person or class of Persons, if any, to
which the Offered Securities are to be issued or sold, and (v) an offer to issue
and sell to each Holder Group such Holder Group’s Pro Rata Share of the Offered
Securities at the same price and otherwise on substantially the same terms and
conditions as those set forth in the Offer. If the Sale Consideration specified
in the Offer includes any consideration other than cash, such Sale Consideration
shall be deemed to be the amount of any cash included in the Sale Consideration
plus the fair market value, as determined in good faith by the Board of
Directors of Parent, of such non-cash consideration included in such Sale
Consideration. Any Holder Group that accepts the Offer shall have the right, but
shall not be obligated, to purchase the Offered Securities solely for cash
consideration even if the Sale Consideration specified in the Offer includes
non-cash consideration. Parent may require as a condition of any Offer, which it
shall set forth in such Offer, that (i) any Holder who shall purchase the
Offered Securities shall be (A) a “Qualified Institutional Buyer” as defined in
Rule144A under the Securities Act, (B) an “accredited investor” as defined in
Rule 501(a) under the Securities Act or (C) a Holder to which Parent may sell
the Offered Securities in a transaction that would comply with Regulation S
under the Securities Act (such a Holder, a “Qualified Holder”), and (ii) no
Holder may receive a copy of such Offer until such Holder shall first have
executed a confidentiality agreement with respect to the making of such Offer
and the information set forth in such Offer. Parent may reserve the right in any
Offer to withdraw such Offer at any time and for any reason.

 

(c) Each Holder Group shall have the right, which it must exercise within 20
days after such Holder Group’s receipt of the Offer (the “Offer Period”), to
give written notice to Parent (the “Acceptance Notice”) that such Holder Group
irrevocably exercises its right to purchase its Pro Rata Share of the Offered
Securities, or such portion of its Pro Rata Share as it shall specify in the
Acceptance Notice (all Offered Securities specified in any Acceptance Notice,
the “Holder Offered Securities”). The WCAS Representative shall deliver the
Acceptance Notice on behalf or the WCAS Holder Group and the TCP Representative
shall deliver the Acceptance Notice on behalf of the TCP Holder Group. The
Acceptance Notice shall identify each Holder within the Holder Group that shall
purchase the Offered Securities, the number or amount of Offered Securities that
shall be purchased by such Holder and, if such a requirement was a condition of
the Offer, whether such Holder is, of the date of the Acceptance Notice, and
will be, as of the date of the consummation of the Sale to such Holder, a
Qualified Holder. Unless Parent shall otherwise provide in the Offer, the
delivery of the Acceptance Notice to Parent by a Holder Group shall constitute a
legally binding agreement by such Holder Group with Parent to purchase such
amount of the Offered Securities as shall be specified in the Acceptance Notice;
provided that, notwithstanding any reference in this Section 3.4 to the
acceptance of an Offer by a Holder Group, the parties hereto agree, and any
Acceptance Notice delivered by such Holder Group may expressly provide, that the
purchase obligations of the specified Holders therein shall be several and not
joint.

 

(d) If it shall have complied with the foregoing provisions of this Section 3.4,
Parent shall have 90 days after the expiration of the Offer Period to consummate
the sale or issuance of all or any part of the Offered Securities that do not
constitute Holder Offered Securities (the “Remaining Offered Securities”),
provided that such 90-day period may be extended from time to time by Parent
upon written notice to the WCAS Representative and the TCP Representative (but
in no event for longer than 90 days after the end of such 90-day period)

 

-19-



--------------------------------------------------------------------------------

to the extent reasonably necessary to comply with applicable securities,
antitrust, communications and other laws and regulations. Parent may sell or
issue the Remaining Offered Securities only to the Person or class of Persons,
if any, specified in the Offer and only at a sale price and otherwise upon terms
and conditions that are not materially more favorable, in the aggregate, to the
purchasers of the Remaining Offered Securities or materially less favorable, in
the aggregate, to Parent than the Sale Price and the other terms and conditions
set forth in the Offer. If Parent shall not have consummated the sale or
issuance of the Remaining Offered Securities within such 90-day period (as
extended, if applicable), Parent may not thereafter issue or sell any Offered
Securities without first offering such Offered Securities to the Holder Groups
pursuant to this Section 3.4.

 

(e) Unless it shall have specified different settlement terms in the Offer,
Parent shall consummate its issuance or sale of the Holder Offered Securities to
the Holder Groups substantially concurrently with its issuance and sale of the
Remaining Offered Securities to the purchasers thereof. The purchase and sale of
the Holder Offered Securities shall be subject to such customary purchase
agreements and other documentation as the Holder Groups delivering Acceptance
Notices shall reasonably require.

 

(f) The notice, timing and other procedural requirements applicable to any Offer
set forth in this Section 3.4 shall be modified to the extent required to comply
with applicable law. In addition, notwithstanding any contrary provision in this
Agreement (including, without limitation, Section 7.2), the WCAS Representative
shall have the right, on behalf of the WCAS Holder Group, and the TCP
Representative shall have the right, on behalf of the TCP Holder Group, to waive
Parent’s compliance with this Section 3.4, in whole or in part, with respect to
any proposed issuance or sale of Offered Securities and to agree to any
modifications of any notice, timing or other procedural requirements applicable
to any Offer pursuant to this Section 3.4.

 

(g) For purposes of this Section 3.4, “Excluded Securities” means Voting
Securities and Voting Security Equivalents issued or issuable (i) pursuant to
any Parent Benefit Plan or the Executive Employment Agreements, (ii) pursuant to
the Series A Certificate of Designation, the Series B Certificate of
Designation, the Series C Certificate of Designation, the Series A Warrant
Agreement, the WCAS Warrant Agreements or the TCP Warrant Agreement, (iii) upon
the conversion, exchange or exercise of the Series A Preferred Stock, the Series
B Preferred Stock, the Series C Preferred Stock, the Series A Warrants, the WCAS
Warrants or the TCP Warrants, (iv) in payment of payment-in-kind dividends on
the Series A Preferred Stock, the Series B Preferred Stock or the Series C
Preferred Stock, (v) as consideration in connection with the acquisition of
another corporation or other Person by merger, consolidation or otherwise, or in
connection with the purchase of the assets of such corporation or other Person,
in each case as approved by the Board of Directors, (vi) in connection with any
stock split, stock dividend, reverse stock split or combination,
reclassification, recapitalization or similar transaction or (vii) to lenders to
Parent or its Subsidiaries in connection with a restructuring or refinancing of
indebtedness of Parent or its Subsidiaries.

 

-20-



--------------------------------------------------------------------------------

ARTICLE IV

 

CORPORATE GOVERNANCE

 

SECTION 4.1. Composition of the Board of Directors.

 

(a) Each of Parent and W shall use its best efforts to take such action as is
required under applicable law to cause to be appointed to the Board of
Directors, effective as of the Closing Date or promptly thereafter, the
Directors referred to in Section 4.1(c).

 

(b) Each of WCAS VIII and WCAS CP III shall be entitled to designate one member
for nomination for election to the Board of Directors for so long as W and its
Affiliates beneficially own Voting Securities representing a majority of the
outstanding Primary Voting Power. W shall use its reasonable best efforts to
cause the WCAS Designees to nominate, and W shall vote in favor of, and take all
other necessary or desirable actions (including, without limitation, attending
all meetings in person or by proxy for purposes of obtaining a quorum and
executing all written consents in lieu of meetings) to cause the election of, at
least three Independent Directors.

 

(c) The TCP Fund Holders shall be entitled to designate (i) two members for
nomination for election to the Board of Directors, during the Initial TCP Board
Membership Period, and (ii) one member for nomination for election to the Board
of Directors, during the Final TCP Board Membership Period. The TCP Fund Holders
shall use their reasonable best efforts to cause the TCP Designees to nominate,
and TCP shall vote in favor of, and take all other necessary or desirable
actions (including, without limitation, attending all meetings in person or by
proxy for purposes of obtaining a quorum and executing all written consents in
lieu of meetings) to cause the election of, at least three Independent
Directors.

 

(d) The parties hereto agree that, in addition to the designation of the WCAS
Designees pursuant to Section 4.1(b) and the designation of the TCP Designees
pursuant to Section 4.1(c), (i) the holders of the Series B Preferred Stock
shall be entitled to elect up to two Directors for so long as such holders are
entitled, voting as a separate class, to elect Directors pursuant to the Series
B Certificate of Designation, (ii) the holders of the Series A Preferred Stock
shall be entitled to elect one Director for so long as such holders are
entitled, voting as a separate class, to elect such Director pursuant to the
Series A Certificate of Designation, (iii) the chief executive officer of Parent
shall be nominated for election as a Director and (iv) the remaining Directors
to be nominated for election shall be designated by the Board of Directors.

 

(e) Each of Parent, W and TCP agrees not to take any action that would cause the
Board of Directors to have more than 15 members prior to October 6, 2006.

 

(f) Notwithstanding anything in this Agreement to the contrary, for so long as W
and its Affiliates beneficially own Voting Securities representing a majority of
the outstanding Primary Voting Power, Parent agrees that, following receipt of
written notice from WCAS VIII and WCAS CP III, Parent promptly shall initiate
all actions necessary to increase the size of the Board of Directors to the
number specified in such written notice (subject to the limitations set forth in
Section 4.1(e)).

 

-21-



--------------------------------------------------------------------------------

SECTION 4.2. Voting.

 

(a) Each of W and TCP agree to vote (and use its reasonable best efforts to
cause each of its respective Affiliates to vote, if applicable), or to act by
written consent with respect to (and use its reasonable best efforts to cause
each of its respective Affiliates to act by written consent, if applicable), and
shall use its reasonable best efforts to take all other necessary or desirable
actions (including, without limitation, attending all meetings in person or by
proxy for purposes of obtaining a quorum and executing all written consents in
lieu of meetings) to cause the Directors to be designated or nominated in
accordance with Sections 4.1 and 4.3 to the Board of Directors. Parent agrees to
use its reasonable best efforts to take all necessary actions to cause the
Directors be nominated in accordance with Sections 4.1 and 4.3 to the Board of
Directors. Each of Parent, W and TCP agrees to use its reasonable best efforts
to cause the election of each such Director to the Board of Directors,
including, without limitation, by nominating such individuals to be elected as
members of the Board of Directors as provided herein and calling an annual or
special meeting of stockholders in order to ensure that the composition of the
Board of Directors shall be as set forth in this Article IV and otherwise to
give effect to the provisions of this Article IV. Each party hereto shall take
(and shall use its reasonable best efforts to cause each of its Affiliates to
take, if applicable) all other actions necessary to ensure that the certificate
of incorporation and bylaws of Parent facilitate and do not at any time conflict
with any provision of this Agreement.

 

(b) Parent agrees to vote (and use its reasonable best efforts to cause each of
its Affiliates to vote, if applicable), or to act by written consent with
respect to (and use its reasonable best efforts to cause each of its Affiliates
to act by written consent, if applicable), and shall use its reasonable best
efforts to take all other necessary or desirable actions (including, without
limitation, attending all meetings in person or by proxy for purposes of
obtaining a quorum and executing all written consents in lieu of meetings) to
cause the directors to be designated or nominated in accordance with Section 4.5
to the board of directors of each of Parent’s subsidiaries (each, a “Subsidiary
Board”), and Parent agrees to use its reasonable best efforts to cause the
election of each such director to each Subsidiary Board, including, without
limitation, by nominating such individuals to be elected as members of each
Subsidiary Board as provided herein and calling an annual or special meeting of
stockholders in order to ensure that the composition of each Subsidiary Board
shall be as set forth in this Article IV and otherwise to give effect to the
provisions of this Article IV. Each party hereto shall take (and shall use its
reasonable best efforts to cause each of its Affiliates to take, if applicable)
all other actions necessary to ensure that the organizational documents of each
of Parent’s subsidiaries facilitate and do not at any time conflict with any
provision of this Agreement.

 

SECTION 4.3. Vacancies.

 

(a) For so long as W and its Affiliates beneficially own Voting Securities
representing a majority of the Primary Voting Power, in the event that a vacancy
is created at any time by death, disability, retirement, resignation or removal
(with or without cause) of any WCAS Designee, or in the event that the size of
the Board of Directors is increased pursuant to Section 4.1(e) or Section 3.01
of the bylaws of Parent, the WCAS Securityholder entitled to designate such
Director for nomination for election to the Board of Directors (or, if no
particular WCAS Securityholder is so entitled, then all WCAS Securityholders) or
the remaining WCAS

 

-22-



--------------------------------------------------------------------------------

Designees (even though less than a quorum) shall have the right to designate a
replacement to fill such vacancy, and each of W, Parent, TCP and the Other
Holder shall use its reasonable best efforts to take (and shall use its
reasonable best efforts to cause its Affiliates to take, if applicable) all
necessary or desirable actions as may be required under applicable law to cause
the individuals designated by such WCAS Securityholders or WCAS Designees to be
appointed or elected including, without limitation, by using its reasonable best
efforts to cause Directors designated for nomination by such party to vote in
favor of the individuals designated by the WCAS Securityholders or remaining
WCAS Designees. For so long as W and its Affiliates beneficially own Voting
Securities representing a majority of the Primary Voting Power, Parent, TCP and
the Other Holder shall not take any action (and shall not support the taking of
any action by any other Person) to cause the removal of any WCAS Designee
without cause unless it is directed to do so by a WCAS Securityholder, and if
Parent, TCP or the Other Holder is so directed, such party shall use its
reasonable best efforts to take (and shall use its reasonable best efforts to
cause its respective Affiliates to take) all actions necessary to effect such
removal and to elect a replacement WCAS Designee as provided in the immediately
preceding sentence.

 

(b) In the event that a vacancy is created at any time by the death, disability,
retirement, resignation or removal (with or without cause) of any TCP Designee,
the TCP Fund Holders shall have the right to designate a replacement to fill
such vacancy, and each of TCP, Parent, W and the Other Holder shall use its
reasonable best efforts to take (and shall use its reasonable best efforts to
cause its Affiliates to take, if applicable) all necessary or desirable actions
as may be required under applicable law to cause the individuals designated by
the TCP Fund Holders to be appointed or elected including, without limitation,
by using its reasonable best efforts to cause Directors designated for
nomination by such party to vote in favor of the individuals designated by the
TCP Fund Holders.

 

(c) In the event that a vacancy is created at any time by the death, disability,
retirement, resignation or removal (with or without cause) of the Director
appointed or nominated for election pursuant to Section 4.1(d)(iii), the parties
hereto shall use their reasonable best efforts to cause the replacement for such
Director to be the chief executive officer of Parent.

 

(d) At such time as the TCP Fund Holders shall cease to be entitled pursuant to
Section 4.1(c) to designate for nomination for election to the Board of
Directors the number of individuals then serving as TCP Designees, the TCP Fund
Holders shall take all necessary actions (including actions as stockholders of
Parent) to cause the Director or Directors that the TCP Fund Holders have
previously designated for appointment or nomination for election to the Board of
Directors pursuant to Section 4.1(c) to resign or otherwise to be removed from
the Board of Directors as soon as reasonably practicable, so that, following
such resignation or resignations, the number of Directors who are serving on the
Board of Directors pursuant to a designation by the TCP Fund Holders is not
greater than the number of Directors which the TCP Fund Holders shall then be
entitled to designate for nomination for election to the Board of Directors
pursuant to Section 4.1(c).

 

(e) Each Director appointed or elected to the Board of Directors pursuant to a
designation made in accordance with Section 4.2(a), 4.2(b) or 4.2(c) shall be
deemed for purposes of this Article IV to be a Director who was designated for
nomination for election to the Board of Directors pursuant to Section 4.1.

 

-23-



--------------------------------------------------------------------------------

SECTION 4.4. Board Committees.

 

(a) Parent shall maintain, and W and the TCP Fund Holders shall support (and
shall use their reasonable best efforts to cause the WCAS Designees and the TCP
Designees, as the case may be, to support) Parent’s maintenance of, an audit
committee and a compensation committee performing functions comparable to those
customarily performed by such committees of boards of directors of public
companies in the United States and as otherwise required by applicable law.
Subject to applicable law and the requirements of any national securities
exchange or Interdealer Quotation System on which any of Parent’s securities are
listed or traded, Parent, W and the TCP Fund Holders shall use their reasonable
best efforts to cause (i) at least one WCAS Designee or one Series B Designee
that is an Affiliate of W to be appointed to the compensation committee and each
other committee of the Board of Directors other than the audit committee and the
Committee of Independent Directors and (ii) one TCP Designee to be appointed to
the compensation committee, and the remaining members of the compensation
committee and any other committee of the Board of Directors other than the audit
committee shall be Independent Directors and, solely with respect to the
Committee of Independent Directors, the Directors referred to in the definition
of “Committee of Independent Directors.” Each of Parent, W and the TCP Fund
Holders shall use their reasonable best efforts to take all actions to cause the
audit committee to be composed solely of Independent Directors who also qualify
as independent directors within the meaning of Section 301 of the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated thereunder or pursuant
thereto by any national securities exchange or Interdealer Quotation System on
which any of Parent’s securities are listed or traded. Each of W and each TCP
Fund Holder shall use its reasonable best efforts to take all actions to
support, including, without limitation, by using its reasonable best efforts to
cause the WCAS Designees and the TCP Designees, as the case may be, to support,
the constitution of the audit committee as provided in the immediately preceding
sentence. Notwithstanding anything to the contrary contained in this Agreement,
any appointment of any Director to a committee shall be subject to applicable
law and the requirements of any national securities exchange or Interdealer
Quotation System on which any of Parent’s securities are listed or traded.

 

(b) W shall use its reasonable best efforts to take such action as may be
required under applicable law to cooperate with the Board of Directors in
connection with the formation of the Committee of Independent Directors
including, without limitation, by using its reasonable best efforts to cause the
WCAS Designees (i) to vote in favor of the formation of such committee, (ii) to
authorize such committee to retain legal, financial and other advisors without
seeking approval of such retention by the Board of Directors and (iii) to
provide that Parent shall provide appropriate funding, as determined by such
committee, for payment of the compensation of any advisors retained by such
committee. Parent shall maintain, and W shall support (and shall use its
reasonable best efforts to cause the WCAS Designees to support) Parent’s
maintenance of, the Committee of Independent Directors.

 

(c) The TCP Fund Holders shall have the right to designate one TCP Designee to
attend each meeting of each committee of the Board of Directors on which no TCP
Designee shall be a member (other than the Committee of Independent Directors)
as a non-voting observer, whether such meeting is conducted in person or by
teleconference. Parent shall cause such TCP Designee to be provided with all
communications and materials that are provided by Parent or

 

-24-



--------------------------------------------------------------------------------

its consultants to the members of such committees generally, including all
notices, committee packages, reports, presentations, minutes and consents, at
the same time and in the same manner that such communications and materials are
provided to such members.

 

SECTION 4.5. Subsidiary Boards of Directors and Committees. The composition
requirements of each Subsidiary Board, and of each committee of each such
Subsidiary Board, shall be proportionate to the composition requirements of the
Board of Directors and of each committee thereof (other than the audit committee
and the Committee of Independent Directors), such that the WCAS Designees and
the Independent Directors shall have proportionate representation (rounded to
the nearest whole number of directors) on each such Subsidiary Board and
committee thereof; provided that such composition requirements shall be
satisfied by membership on each such Subsidiary Board and committee thereof that
consists of (i) one WCAS Designee or one Series B Designee that is an Affiliate
of W, (ii) one Independent Director and (iii) the chief executive officer of
Parent. The quorum and action requirements of each Subsidiary Board, and of each
committee of each such Subsidiary Board, shall be the same as the quorum and
action requirements of the Board of Directors and of each committee thereof. The
TCP Fund Holders shall have the right to designate one TCP Designee to attend
each meeting of each Subsidiary Board and each committee thereof on which no TCP
Designee shall be a member as a non-voting observer, whether such meeting is
conducted in person or by teleconference. Parent shall cause such TCP Designee
to be provided with all communications and materials that are provided by
Parent, the applicable Subsidiary or their consultants to the members of each
Subsidiary Board and each committee thereof generally, including all notices,
committee packages, reports, presentations, minutes and consents, at the same
time and in the same manner that such communications and materials are provided
to such members.

 

SECTION 4.6. Director Expenses; Indemnity and Exculpation. Parent or its
Subsidiaries shall pay all of the reasonable out-of-pocket expenses incurred by
each Director in connection with attending the meetings of the Board of
Directors and any committee thereof and by each director in connection with
attending the meetings of each Subsidiary Board and any committee thereof, in
each case, in accordance with Parent’s standard policy for travel by senior
executives. During the term of this Agreement, the certificate of incorporation
and bylaws of Parent and the certificate or articles of incorporation and bylaws
of each of Parent’s Subsidiaries shall provide for indemnification and
exculpation of members of the Board of Directors and each Subsidiary Board to
the fullest extent permitted under applicable law.

 

SECTION 4.7. No Amendment of Certificate of Incorporation or Bylaws; Board
Observers.

 

(a) W shall not (and shall cause its Affiliates not to) take any action to amend
the certificate of incorporation or bylaws of Parent (other than any amendment
contemplated by the Merger Agreement) in a manner that would modify the rights
of the parties pursuant to this Agreement in any respect, unless such amendment
is approved by a Determination of the Committee of Independent Directors,
provided, however, that no such modification may adversely affect the rights of
the TCP Securityholders pursuant to this Agreement.

 

(b) For so long as any WCAS Securityholder is subject to this Agreement, and in
addition to any other vote required by law, Parent agrees that it shall not
alter, amend or repeal,

 

-25-



--------------------------------------------------------------------------------

or propose to alter, amend or repeal, whether directly or indirectly, Section
8(B), 8(C) or 8(E) of the certificate of incorporation of Parent, or this
Section 4.7(b), if any such alteration, amendment or repeal would (i) adversely
affect the rights or obligations of any WCAS Securityholder under Section 8(B),
8(C) or 8(E) of the certificate of incorporation of Parent or this Section
4.7(b) or (ii) modify or change the rights of any WCAS Securityholder under, or
modify or change the provisions of, the bylaws of Parent or this Agreement. In
addition, for so long as any WCAS Securityholder is subject to this Agreement,
and in addition to any other vote required by law, Parent agrees that it shall
not alter, amend or repeal, or propose to alter, amend or repeal, whether
directly or indirectly, any of Section 2.03, 2.05, 2.09, 3.01, 3.04, 3.05, 3.06
or 5.02 of the bylaws of Parent or this Section 4.7(b) if any such alteration,
amendment or repeal would adversely affect the rights or obligations of any WCAS
Securityholder under the bylaws of Parent or this Agreement.

 

(c) During the periods described below in this Section 4.7(c), WCAS VIII and
WCAS CP III shall each have the right to appoint one representative
(collectively, the “Observer Representatives”) to attend each meeting of the
Board of Directors as a non-voting observer, whether such meeting is conducted
in person or by teleconference. The Observer Representatives shall have the
right to present matters for consideration by the Board of Directors and to
speak on matters presented by others. Subject to the confidentiality provisions
of this Section 4.7(c), Parent shall cause the Observer Representatives to be
provided with all communications and materials that are provided by Parent or
its consultants to the members of the Board of Directors generally, including
all notices, board packages, reports, presentations, minutes and consents, at
the same time and in the same manner that such communications and materials are
provided to such members. The Observer Representatives shall be entitled to meet
and consult with the senior executive management team of Parent on a quarterly
basis to discuss the quarterly and annual business plans of Parent and Parent’s
Subsidiaries and to review the progress of Parent and Parent’s Subsidiaries in
achieving their plans. In addition, upon request to the chief executive officer
of Parent, the members of the senior executive management team of Parent shall
make themselves available during normal business hours to meet with the Observer
Representatives on an interim basis, as the Observer Representatives may
reasonably request from time to time. Parent shall use its reasonable best
efforts to notify the Observer Representatives of any significant business
issues or initiatives affecting Parent or Parent’s Subsidiaries, such as changes
in Parent’s capital structure, incurrence of any significant indebtedness,
significant business acquisitions, dispositions or similar transactions,
developments or proposals entailing a potentially significant liability,
nomination of directors, appointment or election of senior management personnel,
and adoption of contracts, plans or other compensation arrangements covering
senior management personnel. Whenever reasonably practicable, such notice shall
be provided to the Observer Representatives in a manner that affords the
Observer Representatives an opportunity to consult with Parent prior to any
significant action on such issues or initiatives. Upon reasonable request by the
Observer Representatives to the chief executive officer of Parent, the Observer
Representatives shall be entitled, at their cost and expense, to inspect the
books and records and the facilities of Parent and Parent’s Subsidiaries during
normal business hours and to request and receive reasonable information
regarding the financial condition and operations of Parent and Parent’s
Subsidiaries. The right of each of WCAS VIII and WCAS CP III (each, a “Fund”) to
appoint an Observer Representative, and the rights of that Observer
Representative described above, shall exist

 

-26-



--------------------------------------------------------------------------------

(i) solely during the periods, if any, in which such Fund does not have the
right to designate any member for nomination for election to the Board of
Directors or no person designated for nomination by such Fund under Sections
4.1(b) or 4.1(c) is serving as a member of the Board of Directors and (ii)
solely for so long as each Fund is intended to qualify as a “venture capital
operating company” under U.S. Department of Labor Regulation 29 C.F.R. Section
2510.3-101. Notwithstanding any other provision of this Section 4.7(c) to the
contrary, the Board of Directors shall have the right to keep confidential from
the Observer Representatives for such period of time as the Board of Directors
deems reasonable any information and copies of written materials Parent is
required by law or agreement with a third party to keep confidential. As a
condition of the exercise of their rights under this Section 4.7(c), the
Observer Representatives shall enter into such agreements or undertakings with
Parent to maintain the confidentiality of information provided to them in
connection with the exercise of such rights as Parent may reasonably request.

 

ARTICLE V

 

REPRESENTATIVES

 

The WCAS Securityholders hereby appoint Thomas E. McInerney (the “WCAS
Representative”) and the TCP Securityholders hereby appoint the General Counsel
from time to time of Tennenbaum Capital Partners, LLC (the “TCP
Representative”), in each case, as the attorney-in-fact of such Holders, with
full authority to act, for and on behalf of any or all of such Holders (with
full power of substitution in the premises), in connection with such matters as
this Agreement provides for action by each such representative (each of the
above-named representatives, as well as any successor representative which the
WCAS Securityholders or TCP Securityholders may appoint from time to time and
designate in writing to Parent to replace such above-named representative being
referred to herein as a “Representative”). No Representative shall be liable to
any Holder, Parent or their respective Affiliates or any other Person with
respect to any action taken or omitted to be taken by such Representative in its
role as a Representative under or in connection with this Agreement (all of
which actions and omissions being legally binding upon the Holders represented
by such Representative), unless such action or omission constitutes fraud, gross
negligence, willful misconduct or bad faith on the part of such Representative.
Parent shall be entitled to rely on such appointments and treat each
Representative as the duly appointed attorney-in-fact of each Holder that shall
have appointed such Representative with respect to the matters set forth herein.
Each Holder who executes this Agreement, by such execution and without any
further action, confirms such appointment and authority.

 

-27-



--------------------------------------------------------------------------------

ARTICLE VI

 

LEGEND

 

Each certificate representing Voting Securities and Voting Security Equivalents
beneficially owned by the parties hereto (other than Parent), except for Voting
Securities and Voting Security Equivalents beneficially owned by the WCAS
Securityholders and the Other Holder as of the date hereof which have been
stamped or otherwise engraved with the legend specified in Article VI of the
Original Agreement, shall, except as otherwise provided in this Article VI, be
stamped or otherwise imprinted with a legend substantially in the following
form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS AND ARE SUBJECT
TO CERTAIN LIMITATIONS ON TRANSFER SET FORTH IN AN AGREEMENT DATED AS OF JULY
26, 2005, AS AMENDED FROM TIME TO TIME, AMONG ITC^DELTACOM, INC. AND THE OTHER
PARTIES THERETO. A COPY OF SUCH AGREEMENT IS ON FILE WITH THE SECRETARY OF
ITC^DELTACOM, INC. EXCEPT FOR A DISPOSITION OF SECURITIES PERMITTED BY THE
PROVISIONS OF ARTICLE II OF SUCH AGREEMENT IF THE PROVISIONS OF SUCH ARTICLE ARE
THEN IN EFFECT, STOP TRANSFER INSTRUCTIONS SHALL BE APPLICABLE TO ANY
DISPOSITION OF SUCH SECURITIES AND THIS LEGEND SHALL BE STAMPED OR OTHERWISE
IMPRINTED ON ANY CERTIFICATE REPRESENTING SUCH SECURITIES.

 

A certificate shall not bear such legend if (i) the holder thereof shall provide
evidence reasonably satisfactory to Parent that the Voting Securities or Voting
Security Equivalents being sold thereby may be publicly sold without
registration under the Securities Act and in compliance with the provisions of
this Agreement or (ii) the Voting Securities or Voting Security Equivalents
represented by such certificate are Transferred in a transaction registered
under the Securities Act. If any Voting Securities or Voting Security
Equivalents shall cease to be subject to the restrictions set forth in this
Agreement, Parent shall, upon the written request of the holder thereof, issue
to such holder a new certificate evidencing such Voting Securities or Voting
Security Equivalents without the last sentence of the legend (or the reference
therein to this Agreement) set forth above.

 

ARTICLE VII

 

MISCELLANEOUS

 

SECTION 7.1. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have

 

-28-



--------------------------------------------------------------------------------

been duly received if so given) by facsimile, hand delivery, by mail (registered
or certified mail, postage prepaid, return receipt requested) or by any courier
service, such as Federal Express, providing proof of delivery. All
communications hereunder shall be delivered to the respective parties at the
following addresses:

 

if to any WCAS Securityholder, to such WCAS Securityholder in care of its
Representative as follows:

 

Thomas E. McInerney

Welsh, Carson, Anderson & Stowe

320 Park Avenue

Suite 2500

New York, New York 10022

Facsimile: (212) 893-9548

 

with a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Attention: Carole Schiffman

Facsimile: (212) 450-3800

 

if to any TCP Securityholder, to such TCP Securityholder in care of its
Representative as follows:

 

Tennenbaum Capital Partners, LLC

2951 28th Street, Suite 1000

Santa Monica, California 90405

Attention: General Counsel

                    Steve Chang

Facsimile: (310) 566-1010

 

with a copy (which shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP

5 Palo Alto Square

7th Floor

Palo Alto, California 94306

Attention: Melainie K. Mansfield

Facsimile: (650) 739-7100

 

-29-



--------------------------------------------------------------------------------

if to Parent, to:

 

ITC^DeltaCom, Inc.

7037 Old Madison Pike

Suite 400

Huntsville, Alabama 35806

Attention: Richard E. Fish, Jr.

Facsimile: (256) 382-3827

 

with a copy (which shall not constitute notice) to:

 

Hogan & Hartson L.L.P.

8300 Greensboro Drive

McLean, Virginia 22102

Attention: Richard J. Parrino

Facsimile: (703) 610-6200

 

if to any other party hereto, to the address set forth under the name of such
party on the signature pages hereof.

 

SECTION 7.2. Amendments; Waivers. No modification, amendment or waiver of any
provision of this Agreement shall be effective against Parent or any other party
hereto, unless such modification, amendment or waiver is approved in writing by
Parent and each other party hereto (other than the Other Holder), provided that
(i) any modification, amendment or waiver approved by Parent shall not be
effective without a Determination of the Committee of Independent Directors to
approve such modification, amendment or waiver, (ii) any modification, amendment
or waiver approved by the holders of a majority of the Voting Power represented
by the Voting Securities beneficially owned by W and its Affiliates shall be
effective against each WCAS Securityholder, provided that any modification,
amendment or waiver of Section 3.4(f) shall be effected in accordance with the
terms of Section 3.4(f), (iii) any modification, amendment or waiver approved by
the holders of a majority of the Voting Power represented by the Voting
Securities beneficially owned by TCP shall be effective against each TCP
Securityholder, provided that any modification, amendment or waiver of any
provision of Article IV affecting the rights or obligations of the TCP Fund
Holders thereunder shall be subject to approval solely by the TCP Fund Holders,
and any such modification, amendment or waiver approved by the holders of a
majority of the Voting Power represented by the Voting Securities beneficially
owned by the TCP Fund Holders shall be effective against each TCP Fund Holder,
and provided further, that any modification, amendment or waiver of Section
3.4(f) shall be effected in accordance with the terms of Section 3.4(f), and
(iv) the consent of the Other Holder shall be required with respect to any
modification, amendment or waiver of Section 2.1 or Article IV to the extent
that, in each case, the Other Holder remains subject to the provisions of
Section 2.1 or Article IV, as the case may be, and either (A) the obligations of
the Other Holder are increased or (B) the rights of the Other Holder are
adversely affected. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

-30-



--------------------------------------------------------------------------------

SECTION 7.3. Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as such other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated by this Agreement and otherwise to carry out the intent of the
parties hereunder.

 

SECTION 7.4. Enforcement of this Agreement. The Board of Directors shall take
such action as is required under applicable law, if any, to ensure that the
Determination of the Committee of Independent Directors shall be required for
Parent to seek to enforce the terms of this Agreement against W. The Committee
of Independent Directors, acting pursuant to a Determination of the Committee of
Independent Directors, shall have the right to enforce this Agreement and the
other WCAS Transaction Documents on behalf of Parent against W. W agrees and
covenants that it shall use its reasonable best efforts to cause the WCAS
Designees not to repeal, rescind or modify the resolutions adopted by the Board
of Directors that authorize the Committee of Independent Directors to enforce
this Agreement and the other WCAS Transaction Documents on behalf of Parent
against W.

 

SECTION 7.5. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement and the other WCAS Transaction
Documents is not affected in any manner adverse to any party to this Agreement
or any such other WACS Transaction Document, as the case may be. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties to this Agreement or the parties to the
applicable WCAS Transaction Document, as the case may be, shall negotiate in
good faith to modify this Agreement or such WCAS Transaction Document, as
applicable, so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement or such other WCAS Transaction Document shall be
consummated as originally contemplated to the fullest extent possible.

 

SECTION 7.6. Entire Agreement; Assignment. This Agreement and, with respect to W
and Parent, the other WCAS Transaction Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede, except as set forth in such agreements, all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. This Agreement shall not be assigned by
operation of law or otherwise; provided that, notwithstanding anything to the
contrary contained in this Agreement, this Agreement may be assigned by Parent
to any entity by operation of law or in connection with the sale of all or
substantially all of the assets or Parent or other business combination
involving Parent, subject to Section 7.10.

 

-31-



--------------------------------------------------------------------------------

SECTION 7.7. Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of each party hereto and their respective successors and
permitted assigns.

 

SECTION 7.8. Remedies.

 

(a) Each party hereto acknowledges that money damages would not be an adequate
remedy in the event that any of the covenants or agreements in this Agreement
are not performed in accordance with its terms, and it is therefore agreed that,
in addition to and without limiting any other remedy or right it may have, the
non-breaching party shall have the right to an injunction, temporary restraining
order or other equitable relief in any court of competent jurisdiction enjoining
any such breach and enforcing specifically the terms and provisions hereof.

 

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

SECTION 7.9. Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
without giving effect to principles of conflicts of law. Except as otherwise
contemplated by the definition of “Article IV Breach” and Annex B hereto, each
of the parties hereto hereby irrevocably and unconditionally consents to submit
to the exclusive jurisdiction of the courts of the State of New York and of the
United States of America, in each case located in the County of New York, for
any action, proceeding or investigation in any court or before any governmental
authority (“Litigation”) arising out of or relating to this Agreement and the
transactions contemplated hereby and further agrees that service of any process,
summons, notice or document by U.S. registered mail to its respective address
set forth in this Agreement shall be effective service of process for any
Litigation brought against it in any such court, and each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any Litigation arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of New York or the United States
of America, in each case located in the County of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Litigation brought in any such court has been brought
in an inconvenient forum. EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO
TRIAL BY JURY IN CONNECTION WITH ANY LITIGATION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 7.10. Recapitalization, etc. In the event that any capital stock or
other securities are issued in respect of, in exchange for, or in substitution
of, any Voting Securities or Voting Security Equivalents by reason of any
reorganization, recapitalization, reclassification, merger, consolidation,
spin-off, partial or complete liquidation, stock dividend, split-up, sale of
assets, distribution to holders of Voting Securities and/or Voting Security
Equivalents or combination of the Voting Securities or Voting Security
Equivalents or any other change in capital structure of Parent, appropriate
adjustments shall be made with respect to the relevant provisions of this
Agreement so as to fairly and equitably preserve, as far as practicable, the
original rights and obligations of the parties hereto under this Agreement.

 

32



--------------------------------------------------------------------------------

SECTION 7.11. Public Statements. Parent agrees, and agrees to cause its
subsidiaries, not to use or make reference to, the name of any WCAS
Securityholder or any TCP Securityholder or any of their respective Affiliates
in any public statement, announcement or filing, in each case without the prior
written consent of the WCAS Representative or the TCP Representative, as the
case may be, except as may be required (i) by applicable law, rule or
regulation, including the Securities Act, the Exchange Act and the rules of any
national securities exchange or Interdealer Quotation System, (ii) pursuant to
the rules of any regulatory entity in the regular course of Parent’s dealings
with such entity as long as such entity is advised of the confidential nature,
if any, of such information or (iii) by legal process.

 

SECTION 7.12. Portfolio Company Actions. Notwithstanding any provision of this
Agreement to the contrary, (i) each WCAS Securityholder and each TCP
Securityholder agrees that it shall use its reasonable best efforts not to (and
shall use its reasonable best efforts to cause its Affiliates not to) direct,
encourage or facilitate the taking of any action by any portfolio company of
such Holder or Affiliate of such Holder to the extent that such action would be
prohibited by the terms of this Agreement if taken directly by such Holder, and
(ii) no provision of this Agreement shall bind any portfolio company of Holder
and, except as provided in clause (i) above, no Holder shall be liable for any
actions taken by any such portfolio company that are not caused or induced by
such Holder or its Affiliates.

 

SECTION 7.13. HSR Filing Fees and Expenses

 

(a) Parent covenants and agrees that, in the event that any WCAS Securityholder
or any of its Affiliates is required to make a filing under the HSR Act (i) in
connection with any transaction to which Parent is a party because such WCAS
Securityholder or such Affiliate thereof is the “ultimate parent entity” (as
determined in accordance with the HSR Act and the regulations promulgated
thereunder) of Parent or the applicable Affiliate of Parent involved in such
transaction, or (ii) in connection with the acquisition by any WCAS
Securityholder or such Affiliate of any Voting Securities or Voting Security
Equivalents, Parent shall pay the reasonable fees and expenses of counsel to
such WCAS Securityholder or Affiliate in preparing such filing, together with
all related filing fees.

 

(b) Parent covenants and agrees that, in the event any TCP Securityholder or any
of its Affiliates is required to make a filing under the HSR Act in connection
with any exercise of the TCP Warrants, Parent shall cooperate with such TCP
Securityholder or Affiliate in preparing and making any such filing as
expeditiously as reasonably practicable and shall pay the reasonable fees and
expenses of counsel to such TCP Securityholder or Affiliate in preparing such
filing, together with all related filing fees.

 

SECTION 7.14. Non-Solicitation. For a period commencing on the date hereof and
ending on October 6, 2006, without the prior written approval of Parent, W shall
not, and shall cause each of its Affiliates not, directly or indirectly, to
solicit, encourage, entice or induce, for employment or hire as an employee or
consultant any person who was an employee of BTI or any Subsidiary of BTI at any
time between the date of the Merger Agreement and the date

 

-33-



--------------------------------------------------------------------------------

hereof; provided that the foregoing shall not apply to any actions taken by any
portfolio company of W or any of W’s affiliated investment funds that are not
caused or induced by any WCAS Securityholder or its Affiliates. If it is ever
held that the restriction placed on W by this Section 7.14 is too onerous and is
not necessary for the protection of Parent, W agrees that any court of competent
jurisdiction may impose lesser restrictions, which such court may consider
necessary or appropriate to properly protect Parent.

 

SECTION 7.15. Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

SECTION 7.16. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

 

SECTION 7.17. Effectiveness; Termination. This Agreement shall be effective upon
its execution by Parent, each WCAS Securityholder, each TCP Securityholder as of
the Closing Date and the Other Holder. This Agreement shall terminate (a) with
respect to W, at the earliest of (i) the date on which W and its Affiliates no
longer beneficially own Voting Securities representing at least 20% of the
outstanding Voting Power, (ii) the date of a Change of Control of Parent and
(iii) the date of an Article IV Breach with respect to W, (b) with respect to
TCP, at the later of (i) the date of expiration of the TCP Transfer Restriction
Period and (ii) the date of expiration of the Final TCP Board Membership Period
(subject to compliance by the TCP Fund Holders with their obligations pursuant
to Section 4.3(d)), provided that TCP may elect to terminate this Agreement on
an earlier date upon the occurrence of an Article IV Breach with respect to TCP,
and (c) with respect to the Other Holder, on October 6, 2005.

 

SECTION 7.18. Obligations Imposed By Law. Any obligation imposed upon Parent or
any Holder hereunder shall not be exclusive of, or otherwise relieve such party
of, any obligation imposed upon Parent or such Holder by the laws of the State
of Delaware.

 

SECTION 7.19. Definition of Stockholder. As used herein, the word “stockholder”
shall mean the holder of any Voting Securities.

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ITC^DELTACOM, INC. By:  

/s/ J. Thomas Mullis

--------------------------------------------------------------------------------

Name:   J. Thomas Mullis

Title:

 

Senior Vice President-Legal and
Regulatory



--------------------------------------------------------------------------------

WCAS SECURITYHOLDERS: WCAS CAPITAL PARTNERS III, L.P. By:   WCAS CP III
Associates L.L.C., General Partner By:  

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

Name:  

Jonathan M. Rather

--------------------------------------------------------------------------------

Title:  

Managing Member

--------------------------------------------------------------------------------

WELSH, CARSON, ANDERSON & STOWE VIII, L.P.

By:   WCAS VIII Associates LLC, General Partner By:  

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

Name:  

Jonathan M. Rather

--------------------------------------------------------------------------------

Title:  

Managing Member

--------------------------------------------------------------------------------

WCAS INFORMATION PARTNERS, L.P. By:  

WCAS Info Partners,

General Partner

By:  

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

Name:  

Jonathan M. Rather

--------------------------------------------------------------------------------

Title:  

Managing Member

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Individual investors and trusts: By:  

/s/ Jonathan M. Rather

--------------------------------------------------------------------------------

    Jonathan M. Rather, as Attorney-in-fact for the individual investors listed
below:    

Patrick J. Welsh

   

Russell L. Carson

   

Bruce K. Anderson

   

Andrew M. Paul

   

Thomas E. McInerney

   

Robert A. Minicucci

   

Anthony J. de Nicola

   

Paul B. Queally

   

Lawrence B. Sorrel

   

The Estate of Rudolph E. Rupert

   

D. Scott Mackesy

   

Sanjay Swani

   

Laura VanBuren

   

Sean Traynor

   

John Almeida

   

Eric J. Lee

   

Jonathan M. Rather

   

James R. Matthews

   

IRA f/b/o James R. Matthews

   

IRA f/b/o Jonathan M. Rather



--------------------------------------------------------------------------------

OTHER HOLDER:

/s/ William Scott

William Scott, as Attorney-in-Fact for

Campbell B. Lanier, III



--------------------------------------------------------------------------------

SPECIAL VALUE ABSOLUTE RETURN FUND, LLC, By:   SVAR/MM, LLC,     Managing Member
By:   TENNENBAUM CAPITAL PARTNERS, LLC,     Managing Member By:   TENNENBAUM &
CO., LLC,     Managing Member SPECIAL VALUE BOND FUND, LLC, By:   SVIM/MM II,
LLC,     Managing Member By:   TENNENBAUM & CO., LLC,     Managing Member By:  

/s/ Howard M. Levkowitz

--------------------------------------------------------------------------------

Name:  

Howard M. Levkowitz

Title:  

Managing Partner



--------------------------------------------------------------------------------

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

BY:

  Babson Capital Management LLC as Investment Adviser By:   /s/ Michael L.
Klofas Name:     Michael L. Klofas Title:   Managing Director

Address:

Richard E. Spencer, II

Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA 01115

MASSMUTUAL PARTICIPATION INVESTORS

By:   /s/ Michael L. Klofas Name:     Michael L. Klofas Title:   Vice President
The foregoing is executed on behalf of MassMutual Participation Investors,
organized under a Declaration of Trust, dated April 7, 1988, as amended from
time to time. The obligations of such Trust are not binding upon, nor shall
resort be had to the property of, any of the Trustees, shareholders, officers,
employees or agents of such Trust individually, but the Trust’s assets and
property only shall be bound.

Address:

Richard E. Spencer, II

Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA 01115

 

40



--------------------------------------------------------------------------------

MASSMUTUAL CORPORATE INVESTORS

  By:   /s/ Michael L. Klofas Name:     Michael L. Klofas Title:   Vice
President       The foregoing is executed on behalf of MassMutual Corporate
Investors, organized under a Declaration of Trust, dated April 7, 1988, as
amended from time to time. The obligations of such Trust are not binding upon,
nor shall resort be had to the property of, any of the Trustees, shareholders,
officers, employees or agents of such Trust individually, but the Trust’s assets
and property only shall be bound.

Address:

Richard E. Spencer, II

Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA 01115

  TOWER SQUARE CAPITAL PARTNERS, L.P.   By:  

Babson Capital Management LLC

as Investment Adviser

By:   /s/ Michael L. Klofas Name:    

Michael L. Klofas

Title:  

Managing Director

       

Address:

Richard E. Spencer, II

Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA 01115

 

41



--------------------------------------------------------------------------------

ANNEX A

 

Beneficial Ownership of Voting Securities and Voting Security Equivalents

 

   

Numbers of Shares/Warrants Owned by W

--------------------------------------------------------------------------------

Shares of Common Stock     Shares of Series B Preferred Stock     WCAS Warrants
       

Number of Warrants Owned by TCP

--------------------------------------------------------------------------------

TCP Warrants   9,000,000



--------------------------------------------------------------------------------

ANNEX B

 

ARBITRATION PROCEDURES

 

In the event of any unresolved dispute between Parent and W or TCP regarding the
termination of the Governance Agreement as a result of an Article IV Breach,
Parent and, as applicable, W or TCP (W or TCP, the “Disputing Holder Group”)
shall jointly submit such dispute to binding arbitration in New York, New York,
or such other location as mutually agreed upon by Parent and W, in accordance
with the Rules for Non-Administered Arbitration of the CPR Institute for Dispute
Resolution (the “CPR”).

 

Each of Parent and the Disputing Holder Group shall select one arbitrator. If
either party fails to make a selection, the CPR shall select one arbitrator on
behalf of such party. The two arbitrators so selected will choose within 20 days
after their selection a third arbitrator (or, if they fail to make choice, the
CPR shall choose a third arbitrator). All three arbitrators (the “Arbitrators”)
shall be neutral arbitrators and subject to CPR Rules. In connection with any
such arbitration, the following rules shall apply: (i) each of Parent and the
Disputing Holder Group shall furnish to the Arbitrators such documents and
information as the Arbitrators may reasonably request and will be afforded the
opportunity to present to the Arbitrators any material relevant to the existence
of any material breach by Parent of any material provision of Article IV of the
Governance Agreement and whether Parent has cured such breach within 30 days
after the receipt by Parent of written notice of such breach from the Disputing
Holder Group; (ii) each of Parent and the Disputing Holder Group shall have the
right to have counsel represent such party at the arbitration hearing and in
pre-arbitration proceedings; (iii) pre-hearing discovery shall be limited to
exchange or production of documents; (iv) the Arbitrators shall have the
authority to resolve any discovery disputes and to invoke an action to cease or
permit further discovery; (v) each party shall have the right to a written
transcript made of the arbitration proceedings and submit a post-hearing brief
within 20 days after the conclusion of the arbitration hearing; (vi) the
Arbitrators shall have no power or authority, under the CPR Rules or otherwise,
to (A) modify or disregard any provision of the Governance Agreement, including
this Annex B, or (B) address or resolve any issue other than the dispute
submitted to such arbitration.

 

The agreed upon decision of any two of the Arbitrators shall constitute the
binding decision of the arbitration panel with respect to the dispute (the
“Arbitration Decision”). The Arbitration Decision shall be in writing and made
available to both Parent and the Disputing Holder Group. Such decision need not
state the reasoning of the Arbitrators in reaching their decision. The
Arbitrators shall conduct the arbitration so that the Arbitration Decision is
made or rendered as soon as practicable, but in no event later than 30 days
after the submission of the post-hearing briefs nor later than 30 days following
the completion of the hearing, unless either period is reduced or extended by
agreement of the parties, or by the Arbitrators for cause.

 

The Arbitrators shall award the costs and expenses of the arbitration, including
reasonable attorneys’ fees, disbursements, and fees and expenses of the
Arbitrators and CPR, to the prevailing party as the Arbitrators see fit. Any
amount awarded in the final decision of the Arbitrators shall be paid by the
party responsible therefor to the other party within 10 business days of
rendering the Arbitrators’ Decision. Each party shall have the right to enforce
the decision of the Arbitrators in any judicial proceeding.



--------------------------------------------------------------------------------

If W and TCP shall both have any unresolved dispute with Parent as described in
this Annex B, W and TCP may elect to submit such dispute jointly with Parent to
binding arbitration as described herein, in which event “Disputing Holder Group”
shall refer to W and TCP.